                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE UNIVERSAL HEALTH SERVICES,
 INC., DERIVATIVE LITIGATION
                                                                                                   CIVIL ACTION
                                                                                                   NO. 17-2187

                                                        TABLE OF CONTENTS

I.          INTRODUCTION ................................................................................................................ 4

II.         BACKGROUND ................................................................................................................. 7

      A. Parties ..................................................................................................................................... 8

             1. Plaintiffs .......................................................................................................................... 8

             2. Defendants ...................................................................................................................... 9

                  a. Nominal Defendant UHS .........................................................................................11

                  b. Defendants Alan Miller and Marc Miller ................................................................. 12

                  c. Defendant Robert Hotz ............................................................................................ 14

                  d. Defendant Lawrence S. Gibbs ................................................................................ 15

                  e. Defendant Eileen C. McDonnell ............................................................................. 15

                  f. Defendant Anthony Pantaleoni ................................................................................ 15

                  g. Defendant John H. Herrell ...................................................................................... 16

                  h. Defendant Steve G. Filton ....................................................................................... 16

                  i. Defendant Debra K. Osteen ..................................................................................... 17

                  j. Defendant Charles F. Boyle ..................................................................................... 17

                  k. Defendant James Caponi .......................................................................................... 17




                                                                            1
   B. UHS Expands Behavioral Health Division and Approves Business Plans

       that Lay Out Aggressive Strategies to Increase Revenue .................................................... 17

   C. UHS Behavioral Health Facilities Face Inquiries, Lawsuits, and Government

       Investigations ....................................................................................................................... 21

         1. State and Federal Agencies Investigate UHS Behavioral Health Facilities ................. 21

         2. The Escobar Qui Tam Lawsuit ..................................................................................... 23

         3. Coordinated Civil and Criminal Federal Investigation ................................................ 25

   D. Buzzfeed News Publishes First UHS Article on December 7, 2016 ................................... 27

   E. Allegations that Individual Defendants Knew About Misconduct at UHS Behavioral

       Health Facilities ................................................................................................................... 33

          1. Labor Union Letters to the Board of Directors .......................................................... 33

          2. Board of Director Meetings and Board Committee Meetings ................................... 39

   F. Insider Trading Allegations .................................................................................................. 44

   G. Plaintiffs File the Present Action in Federal Court .............................................................. 46

III.     STANDARD OF REVIEW .............................................................................................. 54

IV.      ANALYSIS ....................................................................................................................... 56

   A. Applicable Test to Plaintiffs’ Demand Futility Allegations ............................................... 57

   B. Plaintiffs Have Failed to Demonstrate Demand Futility ................................................... 61

            1. Plaintiffs Have Failed to Plead Particularized Facts that Create a Reasonable

                Doubt That the UHS Board of Directors Was Not Disinterested .............................. 61

                a. Plaintiffs Have Failed to Plead Particularized Allegations that the UHS Board

                     Directed UHS Behavioral Health Facilities to Engage in Fraud………………...63

                                                                      2
              b. Plaintiffs Have Failed to Plead Particularized Facts That the UHS

                   Board Ignored Significant Red Flags…………………………………………….68

                   i. Qui Tam Lawsuits and Government Investigations…………………………..69

                   ii. Labor Union Letters…………………………………………………………..73

                   iii. Hotline Compliance Calls…………………………………………………….74

                   iv. Business Plans, Performance Metrics, and Statistics…………………………75

                   v. Buzzfeed I…………………………………………………………………….77

              c. Plaintiffs Have Not Demonstrated That the UHS Board Faces a

                   Substantial Threat of Personal Liability From the Underlying Claims

                   in the Amended Complaint………………………………………………………78

                   i. Count I – Securities Fraud Under Section 10(b) and Rule 10b-5…………….78

                   ii. Count II – Securities Fraud Under Section 20(A)…………………………….84

                   iii. Count VII – Breach of Fiduciary Duty Based on Insider Trading…………….85

                   iv. Count III – State Law Breach of Fiduciary Duty Claim………………………88

                   v. Count IV – State Law Constructive Fraud Claim……………………………..89

                   vi. Count V – State Law Corporate Waste Claim…………………………………89

                   vii. Count VI – State Law Unjust Enrichment Claim…………………………….91

          2. Plaintiffs Have Failed to Plead Particularized Facts that Create a Reasonable

              Doubt That a Majority of the UHS Board Lacked Independence ............ ………….92

V.   CONCLUSION ..................................................................................................................... 98




                                                                  3
                                             OPINION

Slomsky, J.                                                                        August 19, 2019

I.       INTRODUCTION

         Nominal Defendant1 Universal Health Services (“UHS”) is the largest provider of

behavioral health services in the United States. Beginning in 2017, UHS shareholders began filing

shareholder derivative suits on behalf of the company, claiming that alleged misconduct at UHS

behavioral health facilities was affecting the price of UHS shares. Four of those suits 2 were

consolidated into the present shareholder derivative action, which alleges that from January 16,

2013 to present, the UHS Board of Directors “pushed forward” aggressive business plans for UHS-

owned behavioral health facilities, which ultimately resulted in fraudulent billing practices and

other issues. Plaintiffs, who are various UHS shareholders, allege that UHS Directors and Officers

knew about or authorized the misconduct, but did nothing to remedy it, in violation of state and

federal law.3 Named as Defendants are Alan Miller, Marc Miller, Robert Hotz, Lawrence S. Gibbs,



1
     A nominal defendant is a defendant named in a lawsuit not because it is a responsible party, but
     because the suit would be deficient if it were not named. Nominal Defendant, Black’s Law
     Dictionary (11th ed. 2019) (West). For example, in a shareholder derivative suit, the company
     on whose behalf the shareholders are suing is named as a nominal defendant.
2
     The four lawsuits include the following: (1) Heed v. Miller, Civ. No. 17-1476 (E.D. Pa., filed
     Mar. 31, 2017); Central Laborers’ Pension Fund v. Miller, Civ. No. 17-2187 (E.D. Pa., filed
     May 12, 2017); (3) Waterford Twp. Police & Fire Ret. Sys. v. Miller, Civ. No. 17-2595 (E.D.
     Pa., filed June 9, 2017); and (4) Amalgamated Bank Longview Funds v. Boyle, No. 17-3404
     (E.D. Pa., filed July 28, 2017). (See Doc. No. 38.)
3
     In connection with this alleged misconduct, Defendants UHS, Alan Miller, and Steve Filton
     also have been named as defendants in a securities class action lawsuit pending before this
     Court. See Teamsters Local 456 Pension Fund v. Universal Health Service, Civ. No. 17-2817
     (E.D. Pa., filed June 21, 2017). Defendants Marc Miller, Robert Hotz, Lawrence S. Gibbs,
     Eileen C. McDonnell, Anthony Pantaleoni, John H. Herrell, Debra K. Osteen, Marvin G.
     Pember, Charles F. Boyle, and James Caponi were not named as defendants in the securities
     class action lawsuit. The securities lawsuit will be dismissed in a separate Opinion and Order.


                                                  4
Eileen C. McDonnell, Anthony Pantaleoni, John H. Herrell, Steve G. Filton, Debra K. Osteen,

Marvin G. Pember,4 Charles F. Boyle, James Caponi (“Individual Defendants”), and Nominal

Defendant UHS (collectively, “Defendants”). (See Doc. No. 48.)

        On March 28, 2018, former Chief Judge Lawrence F. Stengel consolidated the four

shareholder derivative suits into the present action and appointed Plaintiff Amalgamated Bank

Longview Funds (“Plaintiff Amalgamated”) as Lead Plaintiff. (Doc. Nos. 42, 43.) On August 13,

2018, this case was assigned from former Chief Judge Stengel to this Court. (Doc. No. 45.) On

November 5, 2018, Plaintiffs filed the Verified Shareholder Derivative Amended Complaint (the

“Amended Complaint”), which contains seven claims. (Doc. No. 48.)

        First, in Count I, Plaintiffs allege that Individual Defendants knowingly or recklessly made

materially false or misleading statements and omissions about UHS’s financial position in

violation of Section 10(b) of the Securities and Exchange Act of 1934, and Rule 10b-5, which was

promulgated pursuant to Section 10(b). (Id. ¶¶ 306-312.) In Count II, Plaintiffs allege that

Individual Defendants, by virtue of stock ownership and their positions of control in the company,

violated Section 20(A) of the Securities and Exchange Act. (Id. ¶¶ 313-14.) Next, in Count III,

Plaintiffs claim that under Delaware law, Individual Defendants breached their fiduciary duty to

the company. (Id. ¶¶ 315-318.)        In Count IV, Plaintiffs allege that Individual Defendants

committed constructive fraud under Delaware law by failing to ensure that the company disclosed

true facts about its business. (Id. ¶¶ 319-322.) In Count V, Plaintiffs claim that the alleged

improper conduct of Individual Defendants amounts to corporate waste under Delaware law. (Id.

¶¶ 323-325.) In Count VI, Plaintiffs bring a state law claim of unjust enrichment, alleging that



4
    On April 18, 2019, Defendant Marvin G. Pember was dismissed from this action pursuant to a
    Joint Stipulation of Dismissal filed by the parties under Federal Rule of Civil Procedure
    41(a)(1). (Doc. No. 96.)
                                                 5
Individual Defendants unjustly enriched themselves at the expense of the company. (Id. ¶¶ 326-

330.) Finally, in Count VII, Plaintiffs allege that certain Individual Defendants, referred to as

“Insider Trading Defendants,” violated the fiduciary duty they owed to the company under state

law by engaging in insider trading. (Id. ¶¶ 331-335.)

        On January 25, 2019, Plaintiff Amalgamated filed a Motion to Amend the Court’s March

28, 2018 Order and Appoint Additional Co-Lead Plaintiffs and Co-Lead Counsel. (Doc. No. 62.)

On February 22, 2019, the Court granted the Motion (Doc. No. 62) and appointed Plaintiff

Amalgamated, together with Plaintiff City of Cambridge Retirement System (“Plaintiff

Cambridge”) and Plaintiff Charter Township of Clinton Police & Fire Pension Fund (“Plaintiff

Clinton”), as Co-Lead Plaintiffs. (Doc. No. 76.)

        On February 11, 2019, Defendants filed the present Motion to Dismiss the Amended

Complaint. (Doc. No. 66.) On March 29, 2019, Plaintiffs filed a Response in Opposition to the

Motion to Dismiss (Doc. No. 87),5 and on April 29, 2019, Defendants filed a Reply in Support of

the Motion to Dismiss (Doc. No. 99).6 On May 31, 2019, the Court held a hearing on the Motion.

(Doc. No. 102.) Following the hearing, both parties filed supplemental briefs in further support of

their positions.7 (Doc. Nos. 105, 108.)



5
    That same day, Plaintiffs filed a Motion to Strike Certain Exhibits Attached to Defendants’
    Motion to Dismiss. (Doc. No. 86.) In the Motion, Plaintiffs request that the Court strike
    Exhibits B, H, and I, which were attached to Defendants’ Motion to Dismiss. The Motion to
    Strike will be denied as moot because the Court did not rely on Exhibits B, H, or I in this
    Opinion.
6
    The parties submitted briefings on the Motion to Dismiss pursuant to a Joint Stipulated Briefing
    Schedule. (Doc. No. 72.)
7
    Additionally, on July 26, 2019, Defendants filed a Notice Regarding the Government’s
    Investigation into UHS. (Doc. No. 116.) On July 31, 2019, Plaintiffs filed a Response to
    Defendants’ Notice. (Doc. No. 117.) The Court has considered the Notice and the Response
    here.
                                                 6
          Defendants’ Motion to Dismiss is now ripe for disposition. For the reasons discussed

below, the Motion to Dismiss (Doc. No. 66) will be granted.

II.       BACKGROUND8

          At the heart of this matter is Plaintiffs’ claim that starting on January 16, 2013, the UHS

Board of Directors “pushed forward” aggressive business plans that incentivized or encouraged

UHS behavioral health facilities across the country to engage in fraudulent billing practices and

other misconduct in order to meet financial goals. Plaintiffs allege that Individual Defendants

knew about this misconduct, but failed to take steps to remedy it, in violation of the law and in

breach of their fiduciary duty to the company. Moreover, the Amended Complaint states that in

connection with this alleged misconduct, Individual Defendants violated federal securities laws by

knowingly or recklessly making materially false or misleading statements about UHS’s financial

position. Finally, the Amended Complaint contains allegations that a subgroup of Individual

Defendants, referred to as Insider Trading Defendants, engaged in insider trading by selling UHS

common stock while in possession of material, non-public information about the alleged

misconduct at UHS behavioral health facilities. (See Doc. No. 48.)

          To address these allegations, the Court will first list the parties to this action and describe

Individual Defendants’ positions in the company. Second, the Court will address the alleged

“aggressive” business plans and strategies in place at UHS behavioral health facilities. Third, the

Court will discuss the purported misconduct that Plaintiffs claim resulted from those aggressive

strategies, and the negative attention the misconduct attracted, including government


8
      The facts are taken from the Amended Complaint and are accepted as true for purposes of
      deciding the Motion to Dismiss. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir.
      2008). The Background Section is not organized chronologically; rather, it is organized in
      accordance with how the allegations are set forth in the Amended Complaint. A chronological
      list of relevant events alleged in the Amended Complaint can be found at the conclusion of the
      Background Section.
                                                    7
investigations, whistleblower lawsuits, and articles published by Buzzfeed News. Fourth, the

Court will set forth Plaintiffs’ various allegations that Individual Defendants were on notice of the

misconduct and received updates about the various investigations and lawsuits, but did nothing to

remedy the reported illicit policies and practices. Finally, the Court will describe Plaintiffs’

allegations that certain Individual Defendants engaged in securities fraud and insider trading.

       A.      Parties

       At present, there are three Co-Lead Plaintiffs: Plaintiff Amalgamated, Plaintiff Cambridge,

and Plaintiff Clinton. As noted, named as Defendants are Alan Miller, Marc Miller, Robert Hotz,

Lawrence S. Gibbs, Eileen C. McDonnell, Anthony Pantaleoni, John H. Herrell, Steve G. Filton,

Debra K. Osteen, Charles F. Boyle, James Caponi (“Individual Defendants”), and Nominal

Defendant UHS (collectively, “Defendants”). (See Doc. No. 48.)

               1.        Plaintiffs

       On March 29, 2018, after extensive proceedings, former Chief Judge Lawrence F. Stengel

appointed Plaintiff Amalgamated as Lead Plaintiff in this consolidated shareholder derivative suit.

(Doc. No. 43.) Plaintiff Amalgamated is a current UHS shareholder and has continuously held

UHS stock since 2012. (Doc. No. 48 ¶ 22.)

       On February 22, 2019, this Court granted Plaintiff Amalgamated’s request to add additional

Lead Plaintiffs, and entered an Order appointing Plaintiffs Cambridge and Clinton, as well as

Plaintiff Amalgamated, as Co-Lead Plaintiffs. (Doc. No. 76.) Plaintiff Cambridge is a current

UHS shareholder and has continuously held UHS stock since January 31, 2014. (Doc. No. 48 ¶

23.) Plaintiff Clinton is a current UHS shareholder and has continuously held UHS stock since

March 13, 2015. (Id. ¶ 24.)




                                                 8
              2.       Defendants

       Because Plaintiffs filed a shareholder derivative suit on behalf of UHS, the company is

named as Nominal Defendant. Also named are eleven Individual Defendants, all of whom are

either members of the UHS Board of Directors (“Director Defendants”) or UHS Officers (“Officer

Defendants”), or both. Defendants Alan Miller, Marc Miller, Robert Hotz, Lawrence Gibbs, Eileen

McDonnell, Anthony Pantaleoni, and John Herrell are named as Director Defendants. (Id. ¶ 33.)

Named as Officer Defendants are Defendants Alan Miller, Marc Miller, Steve Filton, Debra

Osteen, Charles Boyle, and James Caponi. (Id. ¶ 40.) Defendants Alan Miller and Marc Miller

are both Director Defendants and Officer Defendants. Counts I through VI of the Amended

Complaint apply to all Individual Defendants.

       Count VII of the Amended Complaint only applies to a subgroup of Individual Defendants,

referred to as “Insider Trading Defendants.” Insider Trading Defendants include Defendants Alan

Miller, Marc Miller, Anthony Pantaleoni, John Herrell, Robert Hotz, Lawrence Gibbs, Steve

Filton, and Debra K. Osteen. (Id. ¶ 252.)

       The following chart sets forth whether each Individual Defendant is a Director Defendant,

Officer Defendant, or an Insider Trading Defendant:


      Individual                Director                Officer             Insider Trading
      Defendant                Defendant               Defendant              Defendant
      Alan Miller                   X                       X                       X
      Marc Miller                   X                       X                       X
      Robert Hotz                   X                                               X
   Lawrence Gibbs                   X                                               X
  Eileen McDonnell                  X
  Anthony Pantaleoni                X                                               X



                                                9
      John Herrell                     X                                                X
      Steve Filton                                             X                        X
     Debra Osteen                                              X                        X
     Charles Boyle                                             X
     James Caponi                                              X



       As Directors and Officers, Individual Defendants owe UHS and its shareholders certain

fiduciary duties, including a duty of loyalty and a duty of care. (Id. ¶ 281.) In essence, Individual

Defendants are obligated to act “in furtherance of the best interests of [UHS] and not for their own

personal interest or benefit.” (Id.)

       There are seven directors on the UHS Board of Directors. The Directors sit on various

Board Committees, including the Audit Committee, the Compensation Committee, the

Nominating & Governance Committee, the Executive Committee, the Finance Committee, and the

Compliance Committee. (Id. ¶¶ 34, 39.)

       Relevant here, the Audit Committee is charged with assisting the Board with its oversight

responsibilities. (Id. ¶ 292.) The Audit Committee is also responsible for monitoring the

company’s internal controls, assessing financial risk exposure, overseeing the company’s financial

reporting process, managing internal employee complaints, and reporting to the Board on these

matters. (Id. ¶ 293.) UHS requires that the Audit Committee be comprised of at least three

independent directors appointed by the Board. (Id. ¶ 291.) During the years relevant to this action,

Defendants Gibbs, Herrell, Hotz, and McDonnell were members of the Audit Committee. (Id.)

Plaintiffs claim that these Defendants were not truly independent. (Id.)




                                                 10
                        a.      Nominal Defendant UHS

         Nominal Defendant UHS was founded by Defendant Alan Miller in 1978. (Id. ¶ 26.) It is

a publicly-traded company9 that owns and operates hospitals throughout the United States, the

United Kingdom, Puerto Rico, and the U.S. Virgin Islands. (Id. ¶ 25.) The company, which is

incorporated in Delaware and headquartered in King of Prussia, Pennsylvania, is split into two

divisions: (1) the Acute Care Division, which operates general hospitals, and (2) the Behavioral

Health Division,10 which operates inpatient and outpatient psychiatric facilities. According to the

company’s August 8, 2018 Form 10-Q,11 UHS operates 359 facilities. Twenty-six (26) of those

facilities are Acute Care facilities; the rest are managed by the Behavioral Health Division. (Id. ¶

53.)

         Since 2011, the Behavioral Health Division has accounted for between 45% and 50% of

UHS’s total revenue.12 (Id. ¶ 55.) About one-third of the Behavioral Health Division’s revenue is

derived from government health insurance payers, such as Medicare and Medicaid. (Id. ¶ 57.)



9
     UHS common stock trades on the New York Stock Exchange under the ticker symbol “UHS.”
     (Doc. No. 48 ¶ 25.)
10
     UHS’s Behavioral Health Division offers an array of services to treat behavioral health issues,
     including depression, anxiety, psychotic disorders, bipolar disorder, post-traumatic stress,
     substance abuse, autism, eating disorders, and neurorehabilitation. It maintains outpatient,
     inpatient, partial hospitalization, and residential treatment programs. See Behavioral Health,
     Universal Health Services, https://www.uhsinc.com/about-uhs/behavioral-health/ (last visited:
     June 12, 2019).
11
     The SEC mandates that public companies file quarterly reports of financial performance in a
     filing known as Form 10-Q.       Form 10-Q, U.S. Securities and Exchange Commission,
     https://www.sec.gov/fast-answers/answersform10qhtm.html (last visited: June 17, 2019).
12
     The amended complaint filed in the securities class action lawsuit states that the Behavioral
     Health Division accounted for 70% of the company’s business from 2015 to 2017. No
     explanation has been offered by any party in either case for the discrepancies between these
     numbers.


                                                 11
According to the company’s 2017 Form 10-K,13 which was filed on February 28, 2018, UHS

admitted nearly half-a-million patients into its behavioral health facilities in 2017. (Doc. No. 68

at 12; Doc. No. 75-1 at 6.) On average, these patients remained at UHS facilities for 13.6 days,

which resulted in more than six million patient-days that year. (Doc. No. 75-1 at 6.)

         The company’s filings with the United States Securities and Exchange Commission

(“SEC”) disclose that each UHS behavioral health facility operates under its own leadership,

including a chief executive officer, chief financial officer, and compliance staff. Each facility has

its own governance board, which includes members of the facility’s medical and professional staff

and is responsible for the facility’s day-to-day medical, clinical, and ethical practices. (Id. at 12.)

                        b.      Defendants Alan Miller and Marc Miller14

         Defendant Alan Miller, who is named as a Director Defendant, an Officer Defendant, and

an Insider Trading Defendant, founded UHS in 1978. (Doc. No. 48 ¶ 26.) Since that time, he has

served as the company’s CEO and Chairman of the Board of Directors. He also served as UHS’s

President from 1978 until May 2009. From 2010 to 2017, he held a seat on the Board’s Executive

Committee and Finance Committee.15          (Id. ¶ 34.) From 2013 to 2017, the Compensation


13
     The United States Securities and Exchange Commission (“SEC”) requires publicly-traded
     companies to file a comprehensive annual report about its financial performance. This filing is
     known as a Form 10-K. Form 10-K, U.S. Securities and Exchange Commission,
     https://www.sec.gov/fast-answers/answers-form10khtm.html (last visited: Apr. 24, 2019).
     UHS’s filings with the SEC are publicly available on the company’s website. See Universal
     Health Services, Inc., Annual Report (Form 10-K), at 3 (Feb. 28, 2018) (available at
     https://uhsinc.gcs-web.com/node/15281/html) (last visited: June 17, 2019).
14
     As noted supra, Defendant Alan Miller is named as a defendant in the related securities class
     action pending before this Court. See Teamsters Local 456 Pension Fund v. Universal Health
     Service, Civ. No. 17-2817 (E.D. Pa., filed June 21, 2017). Defendant Marc Miller is not named
     as a defendant in the securities class action.
15
     In Paragraph 34 of the Amended Complaint, Plaintiffs list the various Board committees that
     Director Defendants served on from 2010 to 2017. Plaintiffs do not provide information about
     committee membership prior to 2010 or after 2017. (See Doc. No. 48 ¶ 34.)
                                                  12
Committee approved a Total Incentive Compensation of $78,669,420 for Alan Miller, as CEO of

the company. (Id. ¶ 278.)

         Defendant Marc Miller is Defendant Alan Miller’s son. He has served on the UHS Board

of Directors since 2006 and replaced his father as the company’s President in May 2009. (Id. ¶

27.) From 2013 to 2017, Marc Miller sat on the Board’s Executive Committee. From 2010 to

2017, he served on the Board’s Finance Committee. (Id. ¶ 34.) Marc Miller is named as a Director

Defendant, an Officer Defendant, and an Insider Trading Defendant. From 2013 to 2017, the

Compensation Committee approved a Total Incentive Compensation of $13,150,264 for Marc

Miller, as President of the company. (Id. ¶ 278.)

         Despite only maintaining a 7 to 8% equity stake in UHS, Alan and Marc Miller retain

enormous control over the company. (Id. ¶ 44.) According to the UHS April 5, 2018 Definitive

Proxy Statement,16 Alan and Marc Miller respectively possess 83.6% and 2.6% of company’s

general voting power. (Id. ¶ 43.) As of March 20, 2018, Alan Miller held 99.7% of UHS Class C

voting stock, which entitles the holder to 100 votes per share. And collectively, Alan and Marc

Miller hold over 90% of UHS Class A stock, which entitles the holder to one vote per share. (Id.




16
     The SEC requires that shareholders of publicly-traded companies receive a proxy statement
     prior to a shareholder meeting. The information contained in the statement must be filed with
     the SEC before the company solicits a shareholder vote on the election of directors or the
     approval of other corporate action. That filing is known as a Schedule 14A Form and must
     provide shareholders with sufficient information to allow them to make an informed vote at the
     upcoming meeting or to authorize a proxy to vote on their behalf. See Proxy Statement,
     Securities and Exchange Commission, https://www.sec.gov/answers/proxy.htm (last visited:
     Apr. 17, 2019); 17 C.F.R. § 240.14a-101. UHS’s filings with the SEC are publicly available on
     the company’s website. See Universal Health Services, Inc., Proxy Statement (Schedule 14A),
     at 52 (Apr. 5, 2018) (available at: https://uhsinc.gcs-web.com/node/15326/html).


                                                 13
¶¶ 41-42.) No other UHS shareholder possesses more than 1.3% of the company’s voting power.17

(Id. ¶ 45.)

         Through their control of the company’s Class A and Class C stock, Alan and Marc Miller

have the power to elect five of the seven directors on the Board. Since 2006, when Marc Miller

joined the Board of Directors, the Millers have occupied two of these five seats. Plaintiffs allege

that the remaining three directors “maintain[] his/her directorship only at the pleasure of

Defendants Alan and Marc Miller, and thus are not truly independent.” (Id. ¶ 47.) Further,

Plaintiffs claim that “[b]ecause Defendants Alan and Marc Miller hold the top executive positions

at the company – CEO and President, respectively—all other executives ultimately report to either

or both of them and, thus, are controlled by them.” (Id. ¶ 46.) Additionally, Plaintiffs emphasize

that the company’s “purportedly independent oversight committees – the Audit Committee and

Nominating & Governance Committee – are staffed by directors who serve almost entirely at

Defendants Alan and Marc Miller’s pleasure . . . .” (Id. ¶ 48.)

                       c.     Defendant Robert Hotz

         Defendant Robert H. Hotz is a Director Defendant and an Insider Trading Defendant. Mr.

Hotz is a Senior Managing Director and Vice Chairman of Houlihan Lokey Howard & Zukin,

which is an investment bank. (Doc. No. 69-2 at 6.) He has served on the UHS Board of Directors

since 1991. (Doc. No. 48 ¶ 28.) From 2010 to 2017, Mr. Hotz sat on several Board Committees,

including the Executive Committee, the Finance Committee, and the Audit Committee. During

that time, he also served as the Chair of the Board’s Compensation Committee and the Chair of

the Board’s Nominating & Governance Committee. (Id. ¶ 34.)




17
     The parties do not dispute these numbers or the fact that Alan Miller and Marc Miller have
     considerable voting power as shareholders.
                                                14
                       d.      Defendant Lawrence S. Gibbs

       Defendant Lawrence S. Gibbs is a Director Defendant and an Insider Trading Defendant.

Mr. Gibbs is a Portfolio Manager at Ramius, LLC, and previously served as a Chief Investment

Officer at JP Morgan Chase Bank. (Doc. No. 69-2 at 6.) He has served on the UHS Board of

Directors since 2011. (Doc. No. 48 ¶ 29.) From 2011 to 2017, Mr. Gibbs served on the Board’s

Nominating & Governance Committee, Audit Committee, and Compensation Committee. (Id. ¶

34.)

                       e.      Defendant Eileen C. McDonnell

       Defendant Eileen C. McDonnell is a Director Defendant. Ms. McDonnell currently serves

as the Chairman and Chief Executive Officer of the Penn Life Mutual Life Insurance Company.

(Doc. No. 69-2 at 6.) She has served on the UHS Board of Directors since April 2013. (Doc. No.

48 ¶ 30.) Ms. McDonnell served on the Board’s Audit Committee from 2013 to 2017. (Id. ¶ 34.)

                       f.      Defendant Anthony Pantaleoni

       Defendant Anthony Pantaleoni is a Director Defendant and an Insider Trading Defendant.

He served on the UHS Board of Directors from 1982 until January 17, 2018, when he resigned.

(Id. ¶ 31.) From 2010 to 2017, Mr. Pantaleoni served on the Board’s Executive Committee and

Finance Committee. (Id. ¶ 34.)

       Additionally, Mr. Pantaleoni is Of Counsel at Norton Rose Fulbright US LLP (“Norton

Rose”), UHS’s long-term outside counsel. According to the Amended Complaint, “Norton Rose

provides personal legal services to Defendant Alan Miller and is the trustee of certain trusts for the

benefit of Defendants Alan Miller, Marc Miller, and other Miller family members.” (Id. ¶ 31.)

Plaintiffs further allege that “Pantaleoni’s compensation at Norton Rose is largely dependent upon

the continued engagement by and payments for legal services to Universal and Defendant Alan



                                                 15
Miller.” (Id.) When Mr. Pantaleoni resigned from his position as Director in 2018, he was replaced

by Warren Nimetz, another Norton Rose attorney. (Id.)

                         g.     Defendant John H. Herrell

         Defendant John H. Herrell is a Director Defendant and an Insider Trading Defendant. From

1984 to 1993, Mr. Herrell served as the Chief Financial Officer of the Mayo Clinic Foundation and

from 1993 to 2002, he served as the Mayo Clinic’s Chief Administrative Officer. (Doc. No. 69-2

at 6.) In 1993, he was elected to serve on the UHS Board of Directors. He remained as a Director

until he retired on May 16, 2018. (Doc. No. 48 ¶ 32.) Upon Mr. Herrell’s retirement, Elliott J.

Sussman, M.D., was appointed to fill his seat. According to the Amended Complaint, Dr. Sussman

is a trustee of the Universal Health Realty Income Trust (“UHRI”). Defendant Alan Miller is the

CEO and President of UHRI and serves as a trustee and director. Defendant Marc Miller also

serves as a UHRI trustee. (Id.)

         Mr. Herrell served on the Board’s Nominating & Governance Committee from 2013 to

2017. During those years, he also sat on the Board’s Compensation Committee. Additionally, Mr.

Herrell served as the Chair of the Board’s Audit Committee from 2010 to 2017. (Id. ¶ 34.)

                         h.     Defendant Steve G. Filton18

         Defendant Steve. G. Filton is an Officer Defendant and an Insider Trading Defendant. He

has served as the company’s Chief Financial Officer (“CFO”) and Secretary since February 2003.

He has also served as an Executive Vice President since 2003. (Id. ¶ 35.) From 2013 to 2017, the

Board’s Compensation Committee approved a Total Incentive Compensation of $9,267,631 for

Mr. Filton, as CFO of the company. (Id. ¶ 278.)


18
     As noted supra, Mr. Filton is named as a defendant in the related securities case pending in this
     Court. See Teamsters Local 456 Pension Fund v. Universal Health Service, Civ. No. 17-2817
     (E.D. Pa., filed June 21, 2017). Except for Alan Miller, no other Individual Defendant is named
     as a defendant in that case.
                                                  16
                      i.      Defendant Debra K. Osteen

       Defendant Debra K. Osteen is an Officer Defendant and an Insider Trading Defendant. She

has served as an Executive Vice President and the President of the Behavioral Health Division

since December 2005. (Id. ¶ 36.) From 2013 to 2017, the Board’s Compensation Committee

approved a Total Incentive Compensation of $8,545,195 for Ms. Osteen, as President of the

Behavioral Health Division. (Id. ¶ 278.)

                      j.      Defendant Charles F. Boyle

       Defendant Charles F. Boyle is an Officer Defendant. He has served as the Controller of

the company since 2003 and currently serves as a Vice President. Additionally, Mr. Boyle has

held various executive accounting positions at UHS since 1983. He has served as the Assistant

Vice President for Corporate Accounting since 1994. (Id. ¶ 38.)

                      k.      Defendant James Caponi

       Defendant James Caponi is an Officer Defendant. He served as the UHS Chief Compliance

Officer from November 2010 to June 2018. During that time, Mr. Caponi was responsible for

“legal compliance oversight” at UHS. In his capacity as Chief Compliance Officer, he reported to

the company’s Compliance Committee on numerous occasions. (Id. ¶ 39.)

       B.      UHS Expands Behavioral Health Division and Approves Business Plans
               that Lay Out Aggressive Strategies to Increase Revenue

       The UHS Behavioral Health Division has rapidly expanded in the last decade.              In

November 2010, the company acquired Psychiatric Solutions, Inc. (“PSI”), which at that point was

the largest stand-alone behavioral health operator in the country. (Id. ¶ 50.) The acquisition cost

UHS $3.4 billion and added 105 behavioral health facilities across 32 states, Puerto Rico, and the

U.S. Virgin Islands, making UHS the largest provider of behavioral health services in this market.

(Id.) Mr. Filton, the company’s CFO, called the deal “transformative.” (Id.) Additionally, between


                                                17
2012 and 2018, UHS spent nearly one billion dollars to add more behavioral health facilities to the

company. (See id. ¶ 51.)

         Apart from the company’s efforts to expand the Behavioral Health Division through

acquisitions, UHS implemented numerous strategies to increase profitability at its behavioral

health facilities. These strategies can be found in the business plans for behavioral health facilities

that were reviewed and approved by the UHS Board of Directors between 2013 and 2017.19 (Id.

¶ 59.) For each of those years, the UHS Board of Directors reviewed and approved business plans

from a small sample of its behavioral health facilities. (See Doc. No. 99 at 7.) In 2013, the Board

reviewed and approved plans for seven facilities, or 3.5% of all UHS behavioral health facilities.

(Doc. No. 75-15.) In 2014, the Board reviewed business plans for 3.6% percent of facilities. (Doc.

No. 75-16.) In 2015 and 2016, the Board reviewed plans for 2.3% of UHS behavioral health

facilities (Doc. Nos. 75-17, 75-18), and in 2017, the Board reviewed plans from five facilities, or

1.6% of all behavioral health facilities (Doc. No. 75-19). Plaintiffs claim that the strategies set

forth in these business plans prove that UHS “ha[s] long used the patient admissions process as a

tool to fuel profit, without regard to its patients’ needs and, indeed, the lawful provision of health

services.” (Doc. No. 48 ¶ 59.)

         In general, Plaintiffs claim that the business plans reveal that certain UHS behavioral health

facilities set goals for patients’ average length of stay based on financial concerns, “rather than

letting individual patient’s needs dictate personalized lengths of stay . . . .” (Id. ¶ 60.) For example,




19
     Plaintiffs accessed these business plans through their Section 220 demand on the company.
     Section 220 of the Delaware General Corporation Law provides that any shareholder of a
     Delaware corporation “shall, upon written demand under oath stating the purpose thereof, have
     the right during the usual hours for business to inspect for any proper purpose, and to make
     copies and extracts from . . . the corporation’s stock ledger, a list of its stockholders, and its
     other books and records.” 8 Del. C. § 220. Such a demand is known as a Section 220 Demand.
                                                   18
Plaintiffs point to several facilities where the business plans set numerical goals to increase patient

days. According to Plaintiffs, allowing numerical goals rather than medical need dictate how long

a patient should remain admitted at a facility impermissibly “put[s] the cart before the horse.” (Id.

¶¶ 60-62.) Another strategy involved “[c]onverting residential beds to acute care [beds] to obtain

higher reimbursement[.]” (Id. ¶ 60.) Plaintiffs claim that UHS adopted this strategy because acute

patient days yield higher insurance reimbursements than residential patient days. (See id. ¶ 73.)

       Plaintiffs also assert that facilities devised strategies to increase admissions of patients with

Medicare insurance. According to several business plans, the average length of stay of Medicare

patients far exceeded the average length of stay of patients with other types of insurance.

Therefore, admitting more Medicare patients increased same-facility patient days, which then

translated into higher insurance reimbursements. For example, Peachford Hospital in Georgia

reported that Medicare patients stay at its facility for an average of 14.45 days. In comparison,

patients with Blue Cross insurance stay at the facility for an average of 7.76 days. (Id. ¶ 75.) As

a result, in its 2014 business plan, Peachford noted that it sought to “increase our Medicare mix

which will help our length of stay.” (Id.)

       Other facilities engaged in what Plaintiffs call “physician-shaming.” That is, certain

facilities implemented programs in which “[p]hysicians receive[d] monthly documentation

outlining their admissions, length of stay and days denied in a peer comparative format which

allows them to identify any procedural issues before it becomes routine.” (Id. ¶ 78.) According

to Plaintiffs, these programs pressured physicians to admit more patients and to extend patients’

stays in order to improve performance metrics and ensure higher insurance reimbursements.

       In a business plan section entitled “[o]pportunities for growth,” Lakeside Behavioral

Health System in Tennessee devised a new online assessment scheduling model. The model



                                                  19
advertised that “[t]reatment begins with a free, confidential assessment to determine each patient’s

unique needs and the program that will best serve those needs[,]” but included a disclaimer that

stated that “[t]his reservation system is for scheduling non-life threatening psychiatric assessments.

If you are having feels of harming yourself, another person or are in a life threatening situation,

please call 911.” (Id. ¶ 79) (emphasis omitted). In its 2016 business plan, Lakeside reported that

27% of the 453 people who scheduled assessments through the online scheduling model were

admitted to the facility as inpatients in need of acute care treatment. (Id. ¶ 86.)

       Plaintiffs allege that both facility executives and the Board of Directors were aware of these

facilities’ “aggressive” strategies.   In the Amended Complaint, Plaintiffs claim that facility

executives “continuously monitor[ed] and review[ed] weekly and monthly reports . . . to track

referral and admission patterns from referral sources.” (Id. ¶ 84.) On the corporate level, Plaintiffs

claim that the Board “generally reviewed and approved the business plans for [UHS’s] various . .

. business segments at the beginning of each fiscal year” and closely monitored facilities’

performance. (Id. ¶ 94.)

       It appears that these strategies paid off. In 2013, the Behavioral Health Division reported

that its profit margin had increased, that it had exceeded its budgeted net income by $33.5 million,

and that inpatient admissions had risen 7.6% on a same-facility basis. (Id. ¶ 67.) The Behavioral

Health Division reported similar gains in 2014 and 2015. (Id. ¶¶ 68, 76.) In 2016, the Division

operated at a 28% profit margin and exceeded its budgeted net income by $36 million. (Id. ¶ 82.)

The Behavioral Health Division also posted increases in its residential and acute average length of

stay metrics. (Id.) In 2017, the Division maintained a 28% profit margin and increased net income

by $9 million, despite external pressures, discussed infra. (Id. ¶ 88.) Plaintiffs allege that “the




                                                 20
strategies disclosed in the facilities’ business plans enabled [UHS] to keep its hallmark margins in

tact despite the flurry of legal and public pressure.” (Id.)

       The Behavioral Health Division’s success also paid off for Defendant Alan Miller.

According to the company’s April 5, 2018 Schedule 14A filing, in 2017, “Alan Miller earned a

base salary of $1,635,063, $2,000,060 in stock awards, $15,978,734 in option awards, $719,428

for non-equity incentive plan compensation, $43,407 in earnings for changes in pension value and

nonqualified deferred compensation, and $1,655,000 for all other compensation, for a total of

$21,630,861.” (Id. ¶ 95.)

       C.       UHS Behavioral Health Facilities Face Inquiries, Lawsuits, and Government
                Investigations

       Plaintiffs allege that UHS’s aggressive strategies pushed behavioral health facilities to

engage in fraudulent and unethical conduct to meet financial goals. According to Plaintiffs, this

conduct attracted inquiries from state and federal agencies, qui tam whistleblower lawsuits, and a

coordinated civil and criminal federal investigation.

            1. State and Federal Agencies Investigate UHS Behavioral Health Facilities

       Plaintiffs claim that as a result of the company’s aggressive strategies, UHS behavioral

health facilities “have been subject to a plethora of localized inquiries over the years.” (Id. ¶ 98.)

They cite to four examples of such inquiries. First, in 2005, a former UHS employee filed a

whistleblower complaint against McAllen Hospitals d/b/a/ South Texas Health System, a UHS

behavioral health facility. The complaint alleged that the facility had entered into financial

relationships with several doctors to refer patients to UHS behavioral health facilities. (Id.) As a

result of the complaint, government authorities opened an investigation into the facility for

violations of the False Claims Act, the federal Anti-Kickback Statute, 42 U.S.C. §§ 1320a-7b, and

the Stark Law, 42 U.S.C. § 1395m. (Id.) UHS later settled the matter for $27.5 million. (Id.)

                                                  21
         Second, in April 2011, the federal government suspended Medicaid payments to Two

Rivers Psychiatric Hospital, a UHS behavioral health facility in Kansas, after the Centers for

Medicare & Medicaid Services (“CMS”)20 learned that employees failed to monitor a suicidal

woman who ultimately killed herself on their watch. (Id. ¶ 99.) That same month, North Carolina

state authorities removed all state wards from The Pines, a UHS facility in Virginia now known as

Harbor Point Behavioral Health Center, after discovering allegations of sexual abuse at the facility.

(Id. ¶ 100.) Later, North Carolina officials learned of additional patient care issues, prompting

Virginia to place The Pines on a provisional license and other states to remove their wards from

its care. (Id.)

         Finally, in 2011, the Illinois Department of Children and Family Services and the

Department of Psychiatry at the University of Illinois at Chicago opened an inquiry into Hartgrove

Hospital, a UHS behavioral health facility in Chicago. (Id. ¶ 101.) The Departments ultimately

issued a “scathing” report after random observations, interviews with hospital administrators, and

a review of over 12,000 internal documents. The report found that “[t]he cumulative weight of the

available data regarding services provided [to state] wards at UHS’s Hartgrove Hospital

demonstrates a consistent pattern of unacceptable risks of harm, substandard quality of care, poor

clinical treatment and discharge planning, and questionable clinical management practices by

hospital and corporate officials at all levels of the organization.” (Id. ¶ 102) (emphasis omitted).

The report also found that these issues were not limited to Hartgrove; rather, the report concluded

that “troubling reports suggest[] a pattern of quality of care issues, harm to patients or major




20
     The Centers for Medicare & Medicaid Services (“CMS”) is a federal agency within the United
     States Department of Health and Human Services that administers the Medicare program and
     works with state governments to administer Medicaid and the Children’s Health Insurance
     Program.
                                                 22
healthcare fraud charges involving UHS-operated facilities in a dozen other states beyond Illinois

. . . [including] Virginia, Tennessee, Pennsylvania, North Carolina, California, South Carolina,

Massachusetts, Connecticut, Texas, Nevada, Arkansas and Missouri.” (Id. ¶ 103) (emphasis

omitted).

            2. The Escobar Qui Tam Lawsuit

         Plaintiffs also cite to a qui tam lawsuit21 that was filed against UHS in the United States

District Court for the District of Massachusetts in July 2011. The lawsuit, United States ex rel.

Escobar v. Universal Health Services, arose out of mental health treatment provided to Yarushka

Rivera at Arbour Counseling Services (“Arbour”), a UHS behavioral health facility in Lawrence,

Massachusetts.

         After seeking mental health treatment at Arbour, Yarushka Rivera was diagnosed with

bipolar disorder and prescribed anti-seizure medication. Soon thereafter, she suffered a fatal

seizure, which her parents claim was caused by Arbour’s failure to warn her about the side effects

of her medication. (Id. ¶ 105.) Miss Rivera’s parents later learned that many Arbour employees,

including some that treated their daughter, were unlicensed and unsupervised, in violation of state

and federal regulations. (Id. ¶ 106.) They then filed the qui tam action against UHS under the

False Claims Act, alleging that Arbour had employed unlicensed and unsupervised personnel and

had fraudulently submitted reimbursement claims to MassHealth, Massachusetts’s Medicaid




21
     In a qui tam lawsuit, a private party, called a “relator,” brings an action on the government’s
     behalf. If the relator succeeds, the government and the relator share the monetary award. Qui
     Tam Action, Black’s Law Dictionary (10th ed. 2014). For example, the federal False Claims
     Act authorizes qui tam whistleblower actions against parties who have defrauded the federal
     government. 31 U.S.C. § 3279 et seq.


                                                 23
program, knowing that they were in violation of regulations pertaining to behavioral health

facilities.22 (Id. ¶ 107.)

         In 2017, the United States Office of the Attorney General and the Massachusetts Office of

the Attorney General formally intervened in the suit and filed a complaint against UHS. (Id. ¶

108); see also United States of America v. Universal Health Services, Inc., Civ. No. 17-11843-

DPW (D. Mass, filed Sept. 25, 2017).23 The government’s complaint alleged that “staff members

from [UHS] facilities told investigators working with the Massachusetts Attorney General’s office

that there was not a single qualified supervisor in one entire facility, making it impossible that any

unlicensed staff could have been properly supervised, as required by the [False Claims Act] and

its Massachusetts analogue.” (Id. ¶ 110.) Further, the complaint alleged that “[d]espite the

issuance of repeated statements of deficiencies at [UHS] facilities, these facilities failed to come

into compliance, as [UHS] continued to use unlicensed and improperly trained staff.” (Id.) The

government also claimed that between 2005 and 2013, UHS facilities in Massachusetts asked for

reimbursements totaling $94,217,691.08 for “counseling and medication management ‘services’




22
     The United States District Court for the District of Massachusetts dismissed the action for
     failure to state a claim. U.S. ex rel. Escobar v. Universal Health Services, Inc., 2014 WL
     1271757, at *1 (D. Mass. Mar. 26, 2014). The First Circuit Court of Appeals reversed the
     district court, United States ex rel. Escobar v. Universal Health Services, Inc., 780 F.3d 504,
     507 (1st Cir. 2015), prompting UHS to seek review in the United States Supreme Court. There,
     the Supreme Court found that the relators’ theory of liability—the implied false certification
     theory—could be a basis of liability under the False Claims Act and remanded the case for
     further consideration. Universal Health Services, Inc. v. United States ex rel. Escobar, 136
     S.Ct. 1989, 1995-96 (2016).
23
     This case has been stayed pending developments in the Escobar qui tam lawsuit, captioned
     United States ex rel. Escobar v. Universal Health Services, Inc., Civ. No. 11-11170-DPW (D.
     Mass., filed July 1, 2011). See United States v. Universal Health Services, Inc., Civ. No. 17-
     11843-DPW (D. Mass, filed Sept. 25, 2017).
                                                 24
that were not administered by certified personnel or otherwise properly supervised . . . .” (Id. ¶

111.)

         At present, the Escobar qui tam lawsuit is still pending in the United States District Court

for the District of Massachusetts. There has been no finding of liability or wrongdoing.

                 3.     Coordinated Civil and Criminal Federal Investigation

         Plaintiffs also claim that UHS’s aggressive strategies “attracted widespread scrutiny by

federal investigators.” (Id. ¶ 112). In February 2013, UHS disclosed that the Office of Inspector

General for the United States Department of Health and Human Services (“OIG”) had recently

served subpoenas on several UHS behavioral health facilities, seeking documents dating back to

January 2008. (Id.)

         Throughout 2013, the OIG investigation expanded to several other UHS behavioral health

facilities. (See id. ¶¶ 113, 114.) In October 2013, the Department of Justice Criminal Frauds

Section24 advised UHS that it had received a referral from the Department of Justice, Civil Division

and had opened a criminal investigation into River Point Behavioral Health and Wekiva Springs

Center, two UHS behavioral health facilities in Florida. (Id. ¶ 115.) In 2014, the criminal

investigation expanded to include the National Deaf Academy in Florida. (Id. ¶ 116.) In April

2014, the company reported that the federal government had suspended Medicare payments to

River Point as a result of the criminal investigation. Later, the Florida Agency for Health Care

Administration (“AHCA”) suspended Medicaid payment to the facility. The Florida ACHA




24
     In Defendants’ briefings and the company’s filings with the SEC, UHS refers to this agency as
     “DOJ’s Criminal Frauds Section.” The correct name of this agency is the United States
     Department of Justice, Criminal Division, Fraud Section. For consistency, the Court will mirror
     Defendants’ use of the name “DOJ Criminal Frauds Section” in this Opinion.


                                                 25
suspension was lifted on June 27, 2017, but at the time the Amended Complaint was filed, the

federal suspension was still in place. (Id. ¶ 16 n.13.)

         The civil investigation expanded to additional facilities throughout 2014 and 2015. (Id. ¶¶

118-120.) And in March 2015, UHS disclosed that the criminal investigation had expanded to

include UHS as a corporate entity. (Id. ¶ 120.) At the close of 2015, the coordinated federal

investigations covered twenty-five (25) behavioral health facilities and the UHS corporation. (Id.

¶ 123.) In its Form 10-K for the year ending on December 31, 2016, UHS disclosed that the federal

investigation was a “False Claims Act investigation focused on billings submitted to government

payers in relation to services provided at those facilities.” (Id. ¶ 124.) In the company’s Form 10-

Q for the second quarter of 2018, UHS disclosed the following:

         The DOJ25 has advised us that the civil aspect of the coordinated investigation
         referenced above is a False Claims Act investigation focused on billings submitted
         to government payors in relation to services provided at those facilities. While
         there have been various matters raised by DOJ during the pendency of this
         investigation, DOJ Civil has advised that the focus of their investigation is on
         medical necessity issues and billing for services not eligible for payment due to
         non-compliance with regulatory requirements relating to, among other things,
         admission eligibility, discharge decisions, length of stay and patient care issues. It
         is our understanding that the DOJ Criminal Fraud Section is investigating issues
         similar to those focused on by DOJ Civil and the other related agencies involved in
         this matter.

(Id. ¶ 151.)

         To prepare for any costs related to the coordinated federal investigation, the company set

aside a reserve of funds. In its July 25, 2018 press release that accompanied the company’s second

quarter financial results, UHS announced the following:

         During the first six months of 2018, we recorded a pre-tax increase of
         approximately $22 million to the reserve established in connection with the civil
         aspects of the government’s investigation of certain of our behavioral health care
         facilities, increasing the aggregate pre-tax reserve to approximately $43 million.


25
     “DOJ” refers to the United States Department of Justice.
                                                  26
         Changes in the reserve may be required in future periods as discussions with the
         DOJ continue and additional information becomes available.

(Id. ¶ 125.)

         Significantly, on July 26, 2019, Defendants submitted a Notice Regarding the

Government’s Investigation, which informed the Court that the DOJ Criminal Frauds Section had

closed its investigation into the company and its behavioral health facilities. (Doc. No. 116.)

Defendants also represented that it had reached “an agreement in principle to resolve the related

civil investigation led by the Department of Justice’s Civil Division for $127 million.” (Id.) This

information was publicly disclosed in the company’s Form 8-K, filed July 26, 2019.26

         D.     Buzzfeed News Publishes First UHS Article on December 7, 2016

         On December 6, 2016, Buzzfeed News27 (“Buzzfeed”) published a lengthy article

(“Buzzfeed I”)28 that raised allegations of unlawful and unethical practices at UHS behavioral

health facilities across the country.29 (Id. ¶ 126.) The article, entitled Locked on the Psych Ward,

was the result of a year-long investigation, during which Buzzfeed reporters interviewed 175

current and former UHS employees, including 18 facility executives that managed daily operations


26
     Universal Health Services, Inc. Current Report (Form 8-K) (July 26, 2019) (available at:
     https://uhsinc.gcs-web.com/node/16011/html). See also Oran v. Stafford, 226 F.3d 275, 289
     (3d Cir. 2000) (finding that securities filings are subject to judicial notice on a motion to
     dismiss).
27
     Buzzfeed News is the news division of Buzzfeed, Inc., a digital media company that focuses on
     news, entertainment, and popular culture. At one point, the Buzzfeed News staff included six
     (6) Pulitzer Prize-winning journalists.
28
     Beginning in December 2016, Buzzfeed News published several articles regarding the UHS
     Behavioral Health Division. Four of those articles are discussed in this Opinion. The first
     article, Buzzfeed I, was published on December 7, 2016, The second article, Buzzfeed II, was
     published on December 30, 2016. The third article, Buzzfeed III, was published on April 11,
     2017. The fourth article, Buzzfeed IV, was published on November 17, 2017.
29
     Rosalind Adams, Locked on the Psych Ward, Buzzfeed News (Dec. 7, 2016, 17:29 GMT),
     https://www.buzzfeednews.com/article/rosalindadams/intake.
                                                27
at UHS inpatient behavioral health facilities. Buzzfeed also interviewed more than 120 patients,

government investigators, and health care experts, and reviewed a cache of internal UHS

documents. The article includes anecdotal accounts from five former UHS patients. (Id. ¶ 127.)

       According to Buzzfeed I, UHS employees from behavioral health facilities in nine different

states reported that they faced pressure to increase admissions by “wildly mischaracterizing patient

symptoms.” (Id. ¶ 128.) More specifically, employees told Buzzfeed that they were instructed to

exaggerate symptoms or manipulate patients’ answers to make them seem suicidal in order to

justify admitting them to UHS facilities. (Id.)

       Buzzfeed also reported that UHS facilities increased inpatient admissions by urging

patients to schedule in-person assessments. An employee at Salt Lake Behavioral in Utah stressed

that while a patient might “think we’re going to diagnose them for anxiety or depression[,]” the

“goal is to admit them to the hospital.” (Id. ¶ 130.) Another employee working in a Texas facility

told Buzzfeed that “[t]he goal when you’re on the phone with someone is to always get them into

the facility with 24 hours[.] . . . And the reason for getting them into the facility is that once they

stepped foot in, they are behind locked doors.” (Id.) As evidence of this practice, Buzzfeed

reported the account of a patient named Allison, which the Amended Complaint summarizes as

follows:

       For instance, a young accountant named Allison called Universal’s Centennial
       Peaks to inquire about support options regarding her bipolar disorder, with which
       she had been coping for years and for which she was taking medication. Universal
       counselors would not discuss options with Allison over the phone and required her
       to drive to the hospital, where she was told she should enter into a five-week
       intensive outpatient program. When Allison told the counselor that she did not need
       such a structured program, she was instructed to take an evaluation, which included
       questions about suicidal ideation. Despite Allison telling the Universal counselor
       that she had dark episodes and had learned to live with them and that she was doing
       well despite occasional suicidal ideation, the Universal counselor used her
       evaluation to hold Allison against her will. She was given a short opportunity to
       email her workplace to let them know that she would not be reporting to work, and

                                                  28
         to call her partner, who was expecting her home for dinner that evening, before
         being escorted into the facility and held indefinitely. Allison later stated that the
         evaluation was used as a pretext to hold her – she “‘didn’t even think that being an
         inpatient was even on the table,’” and “‘[i]f [she] had known that, [she] wouldn’t
         have gone in there.’”

(Id. ¶ 131.)

         Several UHS employees corroborated Allison’s account, telling Buzzfeed that they were

instructed to “play up to criteria” to obtain approval for hospitalization from insurers. (Id. ¶ 132.)

Clinical staff from Salt Lake Behavioral Utah stated that they were instructed to “chart to the

negative”—that is, they were told to emphasize troubling behavior that would make an individual

seem like a candidate for inpatient treatment. (Id. ¶ 133.) An intake counselor at Millwood

Hospital told Buzzfeed that suicidal ideation30 was the “go-to formula” to admit patients

“[b]ecause that’s the way to make sure everything gets paid for.” (Id.) Another employee stated

that he was instructed to “build[] the severity level” of patients’ symptoms to justify inpatient

admissions—essentially, he was told to characterize mere depression or anxiety as suicidal ideation

so that the facility had a reason to admit the patient and bill his insurance for several inpatient days,

rather than a single assessment. (Id. ¶ 136.) To that end, the article reported that UHS behavioral

health facilities coded for suicidal ideation at a significantly higher rate than comparable facilities.

(Id. ¶ 135.)




30
     Suicidal ideation refers to thinking about, considering, or planning suicide. Suicide, National
     Institute of Mental Health, https://www.nimh.nih.gov/health/statistics/suicide.shtml (last
     visited: Apr. 24, 2019). Billing codes are used by health care facilities to bill an insurance
     company for services rendered. Relevant here, patients admitted to UHS facilities because they
     exhibit signs of suicidal ideation are assigned the suicidal ideation billing code. Defendants
     emphasize that such coding does not happen at admission. Rather, a patient is assigned a code
     after discharge based on his or her medical records.


                                                   29
       Buzzfeed I also claims that UHS facilities purposefully understaffed facilities to maximize

profits, despite the effect that the understaffing had on patient or employee safety. Four doctors

interviewed for the article stated that they were burdened with such heavy caseloads that they

rarely spent enough time with patients to properly evaluate psychiatric conditions. (Id. ¶ 141.) As

a result, patients suffered.    For example, at Highlands Behavioral in Colorado, physicians

prescribed fentanyl to a 22-year old patient who had been admitted for treatment related to his

opioid addiction. According to Buzzfeed I, a nurse tasked with monitoring the patient mistakenly

charted that he was due for another dose of medication, even though he had already received his

dose. That night, staff members charged with checking on the patient’s breathing merely glanced

into his room from the hallway. The next morning, he was found dead. (Id. ¶ 138.) During a

police investigation of the event, several UHS employees stated that the incident occurred because

the facility was understaffed. (Id. ¶ 139.) Additionally, the nurse who was charged with the care

of the deceased patient told authorities that she had just one day of training at the facility. (Id.)

       Buzzfeed I also reported that it was company policy “to keep patients until their insurance

ran out to maximize insurance payments.” (Id. ¶ 142.) A former executive at Austin Lakes

Hospital in Texas stated that it was openly discussed that “[i]f an insurance company gave you so

many days, you were expected to keep the patient there that many days[.]” (Id. ¶ 143.) Several

employees across multiple facilities told Buzzfeed that facilities would have regular “flash

meetings,” where executives would repeat the same mantra: “Don’t leave days on the table.” (Id.

¶¶ 142, 144.) At those meetings, facility executives would track performance metrics and question

why doctors released patients before their insurance had run out. (Id. ¶ 144.) In essence, Buzzfeed

reported that certain UHS facilities saw extending patient stays as a means to meet financial goals.

       Although Buzzfeed I states that these policies were handed down from UHS executives,



                                                  30
the article does not link the policies to any of the Individual Defendants. In fact, the only Individual

Defendant named in the article is Alan Miller, who is mentioned solely to note that he founded the

company and remains CEO and Chairman of the Board. No other Individual Defendant is

referenced in Buzzfeed I.

        UHS immediately denied Buzzfeed I’s conclusions. Further, seven days after the article

was published, the UHS Board of Directors held a special meeting to review and analyze the

article. (Id. ¶ 236.) After the meeting, UHS researched the allegations in Buzzfeed I and developed

a 93-page paper refuting its conclusions. (Doc. No. 101-1.) The paper, entitled Response to the

Buzzfeed Article About UHS, Myth v. Fact, states the following in its introduction:

        Universal Health Services (UHS) denies and disputes the accusations and
        conclusions drawn by Buzzfeed regarding practices at UHS Behavioral Health
        (BH) Facilities. The assertions made by Buzzfeed in its recent coverage regarding
        UHS contain numerous inaccuracies and non-contextualized mischaracterizations
        of clinical operations at a select number of UHS BH facilities. The accounts are
        overwhelmingly anecdotal and rely on a non-representative sampling of former
        employees (many unidentified) and patients to create a false narrative about the
        operations of our facilities. The reporter’s interpretations and conclusions are
        inaccurate.

                                                  ***

        Buzzfeed has not been immune from criticism and questions regarding its reporting
        as well as low trustworthiness rankings from the public and industry experts. Jeff
        Zucker, President of CNN, was quoted saying that Buzzfeed . . . was not a
        “legitimate news organization.”

                                                  ***

        Notwithstanding these concerning facts, UHS worked diligently with Buzzfeed in
        an effort to set the record straight including in-person interviews with BH
        executives, providing numerous written answers to questions and other requested
        information. Based on the feedback of many current and former UHS staff
        contacted during the course of Buzzfeed’s “investigation,” the reporter seemed
        highly disinterested in viewpoints that differed from the negative portrayal she was
        fixated on developing. In the addendum, we have included a significant number of
        signed testimonials from current and former UHS staff, facility leadership, patients,



                                                  31
         families and community partners all attesting to the high quality of care provided
         by our behavioral health facilities.

(Id. at 4-5.) The remainder of the paper meticulously addresses and refutes the allegations raised

in Buzzfeed I. The company also created a website to refute the article’s conclusions.31

         By the end of December 7, 2016, the day Buzzfeed I was published, UHS stock fell nearly

12%, wiping out $1.45 billion in market capital. (Id. ¶ 249.) Plaintiffs claim that this loss occurred

because “Individual Defendants caused the Company to manipulate the patient admissions process

at its facilities, hold patients beyond lengths medically necessary, critically understaff those

facilities and otherwise cut costs while sacrificing patient care, and submit fraudulent

reimbursements for such ‘services’ in violation of the [False Claims Act] . . . .” (Id. ¶ 245.)

         Two days after the publication of Buzzfeed I, Senator Charles E. Grassley (R., Iowa)

publicly called on the United States Department of Health and Human Services to investigate UHS.

(Id. ¶ 153.) Notwithstanding this development, Plaintiffs claim that the conduct profiled in

Buzzfeed I continued unfettered at UHS behavioral health facilities across the country. For

example, on December 30, 2016, Buzzfeed published an article (“Buzzfeed II”) that stated that a

six-year-old boy had been held against his and his parents’ will for three days at River Point

Behavioral in Florida.32 Notably, the child was involuntarily committed under the Baker Act,

meaning that a court approved the decision to keep him at the facility. (Id. ¶ 155.) Then, on April

11, 2017, Buzzfeed published an article (“Buzzfeed III”) that zeroed in on Shadow Mountain, a




31
     The website, uhsthefacts.com, is no longer active.
32
     Rosalind Adams, How A 6-Year-Old Got Locked On A Psych Ward, Buzzfeed (Dec. 30, 2016,
     4:26 p.m. ET), https://www.buzzfeednews.com/article/rosalindadams/how-a-6-year-old-got-
     locked-on-a-psych-ward.


                                                 32
UHS behavioral health facility in Oklahoma.33 Buzzfeed III echoed Buzzfeed I’s conclusions—

that the facility was understaffed and engaged in improper patient care practices. (Id. ¶ 156.)

Finally, on November 17, 2017, Buzzfeed published an article (“Buzzfeed IV”) about Hill Crest

Behavioral Health Services in Alabama that reported practices like staff violence, patient abuse,

understaffing, and the use of unqualified or unlicensed personnel.34 (Id. ¶ 157.)

         E.      Allegations that Individual Defendants Knew About Misconduct at UHS
                 Behavioral Health Facilities

         In the Amended Complaint, Plaintiffs allege that Individual Defendants were on notice of

the conduct alleged in the qui tam lawsuits, state and federal investigations, and Buzzfeed articles.

To support that allegation, Plaintiffs point to a number of labor union letters sent to the Board that

raised concerns about corporate oversight and billing fraud. Plaintiffs also recite a list of Board

and Committee meetings during which Individual Defendants received updates about the qui tam

suits, the state and federal inquiries, and the coordinated federal investigation.

                    1. Labor Union Letters to the Board of Directors

         First, on November 8, 2013, Local 1199 SEIU Healthcare Workers East, a chapter of the

Service Employees International Union (“SEIU”),35 sent a letter to Mr. Herrell, a Director

Defendant and the Chair of the Audit Committee, and the Board of Directors, raising concerns




33
     Rosalind Adams, Videos Show the Dark Side of Shadow Mountain Youth Psych Facility (April
     11, 2017, 5:57 a.m. ET), https://www.buzzfeednews.com/article/rosalindadams/shadow-
     mountain.
34
     Rosalind Adams, A Prescription For Violence, Buzzfeed (Nov. 11, 2017, 11:00 a.m. ET),
     https://www.buzzfeednews.com/article/rosalindadams/videos-show-uhs-hospital-staff-
     assaulting-young-patients#.fx3Y771eX.
35
     The Service Employees International Union, or the SEIU, is a labor union that represents nearly
     two million workers in over one hundred professions in the United States and Canada. The
     SEIU represents many employees that work at UHS facilities.
                                                 33
about the quality of patient care at Arbour Health Services based on the allegations made in the

Escobar qui tam lawsuit. Further, Local 1199 wrote that an independent review of Medicare data

revealed that “severe quality of care issues in multiple areas” had led to “breakdowns in care [that]

have risen to immediate jeopardy status or condition-level violations, which could compromise the

facilities’ eligibility to receive Medicare and Medicaid reimbursements.” (Id. ¶ 169.) Finally,

Local 1199 lamented that UHS lacked a committee to oversee patient safety and quality and that

the company’s Chief Compliance Officer did not report to the UHS Audit Committee. (Id.)

       Next, on March 7, 2014, representatives from the nation-wide chapter of SEIU sent a letter

to UHS that emphasized that the “serious nature of the regulatory and quality of care issues

emerging at [UHS] facilities” necessitated “a dedicated independent committee to work toward

resolving these issues in order to protect shareholders, patients, workers and the company itself.”

(Id. ¶ 171.) SEIU also noted that the data referenced in Local 1199’s letter revealed a significant

uptick in the use of the suicidal ideation billing code at independent behavioral health hospitals

after they were acquired by UHS. (Id. ¶ 172.) Additionally, SEIU echoed the allegations raised in

a qui tam lawsuit filed by Dr. Steven Klotz, a former UHS doctor, who claimed that UHS pressured

employees to manipulate case charts to make patients seem suicidal in order to admit them for

inpatient treatment. (Id. ¶ 173.) SEIU suggested that UHS address quality of care issues at UHS

behavioral health facilities by establishing “a dedicated independent committee . . . equipped and

empowered to investigate and resolve these issues.” (Id. ¶ 174.)

       On April 8, 2014, Change to Win Investment Group (“CtW”), a prominent coalition of

unions that works to hold public companies accountable for corporate fraud, sent a letter to the

Board, raising questions about the admissions and billing practices of UHS behavioral health




                                                 34
facilities. (Id. ¶ 182; Doc. No. 69-5.) The letter, which was signed by CtW’s Executive Director,

urged UHS to take immediate steps to improve its oversight of regulatory compliance:

       [W]e believe shareholders face considerable risk that regulatory enforcement action
       and/or settlements with federal regulators will result from the OIG and DoJ
       investigations, given the divergence in billing practices between UHS-owned and
       other facilities evinced by an independent analysis of Medicare data. Furthermore
       our review of UHS’s corporate governance, and in particular of the board’s
       committee structure and membership, strongly suggests that improvements are
       overdue; unlike most publicly traded hospital companies, UHS’s board does not
       have a separate Compliance Committee—instead housing compliance oversight in
       the Audit Committee. However, the members of the Audit Committee do not have
       the depth or range of heath care and regulatory experience evidence among the
       members of the Compliance Committees at other publicly traded hospital and
       health care firms. We are concerned that inadequate board oversight of regulatory
       compliance has generated significant risks for shareholders, and believe that
       without changes in the board’s structure and membership, such oversight will not
       improve sufficiently to mitigate such risks going forward.

       Absent a commitment by the board to create a new Compliance Committee
       comprised of independent directors with extensive relevant medical and regulatory
       experience, we will be unable to support Lawrence Gibbs, the Audit Committee
       member who is slated to stand for election at this year’s annual meeting.

(Doc. No. 48 ¶ 183) (emphasis omitted). CtW also claimed that the Audit Committee lacked

members with sufficient medical and regulatory experience. (Id. ¶ 185.) Relying on SEIU’s

analysis of Medicare data and the qui tam lawsuits referenced in SEIU’s letters, CtW also echoed

SEIU’s concerns about UHS’s use of the suicidal ideation code. (Id. ¶¶ 183-184.)

       On April 22, 2014, Mr. Herrell responded to CtW’s concerns via letter. (Doc. No. 69-3.)

To start, Mr. Herrell emphasized that UHS behavioral health facilities provide the highest quality

of care and treatment to patients:

       First and foremost, I would like to address any misplaced quality of care concerns
       you may have as well as illustrate the extensive compliance mechanisms and
       practices in place at UHS to ensure our facilities are providing the highest quality
       of care and treatment to our patients under the direction of the Board of Directors.
       In 2013, The Joint Commission awarded 48 UHS facilities Top Performer Status
       for Quality and Patient Safety. 44 of the 48 UHS facilities that received this high
       quality distinction were behavioral health facilities. This equates to 40% of UHS’s

                                               35
       eligible behavioral health facilities achieving this elite quality distinction from The
       Joint Commission. In fact, 27% of all the behavioral health facilities in the nation
       which received this designation were UHS facilities. Such a measure of success
       does not come without a full commitment of resources of the entire company,
       including its Board of Directors, to providing the highest quality healthcare. UHS’s
       facilities have also received a number of other recognitions, awards and
       designations for its high quality services too numerous to mention here.

(Id. at 1.) Mr. Herrell also addressed the qui tam lawsuits that were referenced in CtW’s letter:

       Many of the contentions in the prior letters were based on lawsuits filed against the
       company or its subsidiaries. The lawsuit in Boston mentioned in the November 8th
       letter from your local 1199 and covered in the Boston Globe articles last year has
       since been dismissed by the court. In addition, both the Massachusetts Attorney
       General’s Office and the U.S. Department of Justice had previously declined to
       intervene. As mentioned in the prior letters, the qui tam case filed related to the
       Roxbury Treatment Center was also dismissed following the government’s
       investigation of the allegations and decision not to intervene. Such actions and
       dispositions of those cases should point to their lack of basis. We have only recently
       become aware of the allegations in the qui tam action at Roxbury. I have been
       informed that the company is conducting its own internal review. The preliminary
       investigation to date confirms that the allegations are without merit. Further,
       settlements of lawsuits do not constitute admissions of liability in any circumstance
       but instead reflect economic realities of the costs and risks of litigation. Any
       product company is often faced with the prospect of settling cases it believes it
       could defend due to the extremely high cost associated with litigation and the
       always unpredictable nature of our judicial system.

(Id. at 2-3.) Mr. Herrell admitted that “a small minority of [UHS] facilities may encounter sporadic

regulatory compliance issues,” but assured CtW that “those matters are always remedied.” (Id. at

3.)

       Next, Mr. Herrell turned to CtW’s allegations that UHS behavioral health facilities over-

utilized the billing code for suicidal ideation. Notwithstanding CtW’s statistical analysis, Mr.

Herrell strongly defended UHS’s billing practices, noting that all UHS coding staff “are required

to be certified as a Registered Health Information Administrator, Registered Health Information

Technologist or Certified Coding Specialist.” (Id.) Additionally, Mr. Herrell informed CtW that

UHS’s billing and coding practices are frequently audited by outside, independent analysts:



                                                 36
         In addition, each of these facilities is subject to regular internal and external coding
         audits. The purpose of these audits is to ensure all coding and billing at all UHS
         facilities is accurate and in compliance with all billing requirements for federal and
         state healthcare programs. On a quarterly basis, an outside, independent coding
         consultant group reviews sample records at all UHS facilities to ensure compliance
         with acceptable and applicable coding guidelines as stipulated by CMS.36

                                                   ***

         As mentioned above, UHS engages an independent coding review company to
         assess our coding for accuracy. According to information provided to me by the
         company, not once have our independent coding reviewers referenced improper
         assignment of suicidal ideation as a coding designation. In addition, UHS
         behavioral health facilities have been subject to a number of RAC37 audits over the
         past few years (like all of our competitors). Despite the RAC’s pecuniary interest
         in obtaining recoupment from providers, not one UHS facility has ever been cited
         by the RACs nor had any recoupment assessed based upon coding for suicidal
         ideation. This fact alone should refute any contentions you have regarding the
         propriety of our coding on this matter.

(Id.) (footnotes added). In conclusion, Mr. Herrell stated that the company strongly “disputes the

basis of [CtW’s] premise that coding of suicidal ideation by UHS facility as compared to [its]

competitors is indicative of any impropriety and . . . refute[s] that contention.” (Id. at 4.)

         Then, on April 28, 2014, another SEIU contingent sent UHS a letter that called for

corporate reform (Doc. No. 48 ¶ 187.) In relevant part, the letter stated the following:

         We are troubled by the investigations by both the Department of Health and Human
         Services Office of Inspector General and the Department of Justice as well as high
         profile breakdowns in patient care at several UHS facilities across the country. In
         addition, our initial examination of hundreds of reports issued by state and federal
         regulators have revealed repeated issues related to inadequate staffing, patient
         security and patient abuse. We have examined several hundred (354) regulator


36
     Again, “CMS” stands for Centers for Medicare and Medicaid Services, a federal agency within
     the United States Department of Health and Human Services.
37
     “RAC” refers to the Recovery Audit Contractor, a program run by the Centers for Medicare and
     Medicaid Services whose mission is to identify and correct improper payments. Medicare Fee
     for Service Recovery Audit Program, CMS.gov, https://www.cms.gov/Research-statistics-data-
     and-systems/monitoring-programs/medicare-FFS-compliance-programs/recovery-audit-
     program/index.html (last visited: June 13, 2019).


                                                   37
       surveys from 90 different facilities in 13 states, from 2008-2014 and are in the
       process of obtaining and analyzing more. We have already found repeated citations
       for violations of federal and state requirements to provide care in a safe setting,
       ensure the security of patients and provide adequate staff to ensure the safety of the
       facility’s patients and staff. We believe these issues clearly demonstrate the need
       for systematic and high-level oversight, which we feel is lacking on UHS’s Board
       of Directors.

(Id.) (emphasis omitted). The letter also called on UHS to create and empower a “qualified

committee to oversee quality of care and compliance.” (Id.)

       On May 21, 2014, the Executive Vice President of SEIU’s Nevada contingent sent a letter

to the Board, raising similar concerns related to billing and corporate oversight. (Id. ¶ 190.) Then

on May 26, 2014, an article in the Philadelphia Inquirer reported that the SEIU had raised issues

about UHS’s compliance procedures. In response, Alan Miller stated that “[t]he board of directors

has a well-functioning audit committee and, working in conjunction with an extensive quality

department, determined that an additional oversight organization is not required.” (Id. ¶ 191.)

According to Plaintiffs, Defendants took no actions to reform the practices addressed in the CtW

and SEIU letters. (Id. ¶ 188.)

       On May 8, 2015, CtW sent yet another letter to UHS. This letter renewed the group’s

concerns, especially in light of the government’s decision to investigate UHS as a corporate entity,

and stressed a need for better oversight. (Id. ¶ 209.) In response, Mr. Herrell stated that the letter

“is a part of the SEIU’s ‘corporate campaign’ against [UHS] rather than a good faith effort to

further your stated goal of protecting long-term shareholders.” (Id. ¶ 210.) He again denied any

wrong-doing and pointed out that UHS competitors were also subject to numerous investigations

and lawsuits. (Id.) On March 30, 2016, CtW again wrote to UHS, this time raising concerns about

“troubling trends in billing practice,” a surge in admittance rates for Medicare patients, and

overpayment from insurance companies. (Id. ¶ 223.)



                                                 38
       On March 28, 2017, CtW sent another letter to the Board, again raising concerns about

corporate oversight and lamenting that the Board was “entrenched.” (Id. ¶ 243.) In the letter, CtW

wrote that it would not support the re-election of Mr. Gibbs to the Board of Directors unless the

Board publicly committed to changes in its corporate governance structure. (Id.) Finally, on April

21, 2017, CtW wrote a letter to fellow UHS shareholders, asking them to withhold support for the

re-election of Mr. Gibbs to the Board of Directors at the company’s annual meeting on May 17,

2017. (Id. ¶ 244.)

                     2. Board of Director Meetings and Board Committee Meetings

       Plaintiffs also allege that Individual Defendants received regular updates about the

lawsuits, inquiries, and investigations during meetings of the Board of Directors and during various

Committee meetings.       This allegation is based on Board minutes, which Plaintiffs obtained

through their Section 220 Demand on the company. Due to the nature of the meeting minutes and

the fact that portions of the minutes were redacted, it is unclear how extensively the alleged

misconduct was discussed or how much Individual Defendants knew about the nature of the

coordinated federal investigation.

       The following chart is a chronological list of the Board of Director meetings and Board

Committee meetings cited by Plaintiffs in the Amended Complaint:



           Date                            UHS Board and Committee Meetings
     January 16, 2013        At an Audit Committee meeting, Mr. Gibbs, Mr. Herrell, Mr. Hotz,
                             Mr. Filton, and Mr. Boyle review updates regarding Escobar qui tam
                             lawsuit, the Texas settlement, and compliance issues at The Pines in
                             Virginia. (Id. ¶ 161.)
      April 23, 2013         At an executive-level Compliance Committee meeting, Director
                             Defendant Marc Miller and Officer Defendants Boyle and Filton
                             review “investigation updates.” (Id. ¶ 162.)


                                                39
  May 15, 2013       At an Audit Committee Meeting, Mr. Herrell, Mr. Hotz, Mr. Gibbs,
                     Ms. McDonnell, Mr. Filton, and Mr. Boyle discuss how quality of
                     care issues at facilities are addressed in the compliance process. (Id.
                     ¶ 163.)
  July 17, 2013      At a full Board meeting, the entire Board and Mr. Filton receive
                     “investigation updates.” (Id. ¶ 164.)
  July 25, 2013      At a Compliance Committee meeting, Mr. Caponi, Marc Miller, Mr.
                     Boyle, and Mr. Filton receive investigation updates. (Id. ¶ 165.)
September 18, 2013   At a full Board Meeting, Director Defendants and Mr. Filton discuss
                     the federal investigation. (Id. ¶ 166.)
 October 1, 2013     At a Compliance Committee meeting, Marc Miller, Mr. Filton, and
                     Mr. Boyle are provided an investigation update. (Id. ¶ 167.)

November 6, 2013     At an Audit Committee meeting, Mr. Gibbs, Mr. Hotz, Ms.
                     McDonnell, Mr. Filton, and Mr. Boyle meet and discuss the federal
                     investigation. (Id. ¶ 168.)
November 20, 2013    At an Audit Committee meeting, Mr. Gibbs, Mr. Hotz, Mr. Herrell,
                     Ms. McDonnell, Mr. Filton, and Mr. Boyle meet with Mr. Caponi,
                     who made a presentation about the company’s compliance program
                     and compliance hotline procedures. Defendants discuss hiring
                     outside counsel. (Id. ¶ 175.)
 January 10, 2014    At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                     Mr. Filton discuss calls to the compliance hotline and the federal
                     investigation. (Id. ¶ 176.)
 March 26, 2014      At a full meeting of the Board, the Director Defendants and Mr.
                     Filton receive a presentation from Karen Johnson, Senior Vice
                     President of Clinical Services and the UHS Behavioral Health
                     Compliance Officer. Ms. Johnson tells the Board that 42% of
                     audited events have deficiencies. (Id. ¶¶ 178-79.)
  April 4, 2014      At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                     Mr. Filton review compliance hotline calls. Mr. Caponi outlines
                     certain hotline call issues. (Id. ¶ 180.)
   May 6, 2014       At an Audit Committee meeting, Mr. Gibbs, Mr. Herrell, Mr. Hotz,
                     Ms. McDonnell, Mr. Boyle, and Mr. Filton discuss issues at River
                     Point Behavioral. (Id. ¶ 188.)

  July 24, 2014      The Audit Committee meets to discuss the compliance hotline calls.
                     (Id. ¶ 192.)




                                         40
  July 28, 2014      At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                     Mr. Filton discuss calls received by the compliance hotline. (Id. ¶
                     193.)
  August 7, 2014     At an Audit Committee Meeting, Mr. Gibbs, Mr. Herrell, Mr. Hotz,
                     Ms. McDonnell, Mr. Boyle, and Mr. Filton discuss updates in the
                     federal criminal investigation. (Id. ¶ 194.)
 October 3, 2014     At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                     Mr. Filton discuss the compliance hotline calls. (Id. ¶¶ 195-96.)

November 6, 2014     The Audit Committee receives updates regarding the coordinated
                     federal investigation. (Id. ¶ 197.)
November 12, 2014    Marc Miller, Mr. Filton, and Mr. Boyle receive a memorandum that
                     states that during 2014 the compliance hotline received 977 calls in
                     reference to the Behavioral Health Division. (Id. ¶ 198.)
November 19, 2014    The Audit Committee and Mr. Caponi discuss compliance issues and
                     hotline calls. (Id. ¶ 201.)
 January 28, 2015    At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                     Mr. Filton discuss compliance hotline calls. (Id. ¶ 202.)

February 24, 2015    The Audit Committee meets to discuss the company’s Form 10-K
                     and investigation updates. (Id. ¶ 203.)
 March 30, 2015      The Audit Committee meets to discuss the coordinated federal
                     investigation. The Committee discusses plans to get updates from
                     outside counsel about the investigation. (Id. ¶ 204.)
  April 2, 2015      The Board holds a special meeting to receive an update from outside
                     counsel regarding the federal investigation. (Id. ¶ 205.)
  April 9, 2015      At a Compliance Committee meeting, Marc Miller, Mr. Filton, and
                     Mr. Boyle review compliance hotline calls. (Id. ¶ 207.)

  April 27, 2015     The Audit Committee and the company’s General Counsel review
                     investigation updates. (Id. ¶ 208.)
  August 6, 2015     The Audit Committee reviews public filings and updates in the
                     federal investigation. (Id. ¶ 211.)
September 10, 2015   The Audit Committee and Mr. Boyle and Mr. Filton discuss the fact
                     that the Medicare Provider Agreement of UHS’s Timberlawn facility
                     had been terminated. (Id. ¶ 212.)
September 10, 2015   At a full meeting of the Board, the Director Defendants and Mr.
                     Filton receive update from Mr. Herrell about quality of care issues
                     and the events leading to the termination of Timberlawn’s Medicare
                     Provider Agreement. (Id. ¶ 214.)

                                        41
     October 6, 2015         The Compliance Committee discusses compliance hotline calls. (Id.
                             ¶ 215.)
    November 5, 2015         The Audit Committee reviews public filings and investigation
                             updates. (Id. ¶ 217.)
    November 6, 2015         Marc Miller, Mr. Filton, and Mr. Boyle receive a memorandum that
                             states the compliance hotline received 950 calls in 2015 in reference
                             to behavioral health facilities. (Id. ¶ 218.)
   November 18, 2015         The Audit Committee receives a presentation about compliance from
                             Mr. Caponi. The Committee discusses internal audit activity. (Id. ¶
                             220.)
   November 18, 2015         At a full Board meeting, the Board, Mr. Filton, and Ms. Osteen
                             receive updates about the federal investigation. (Id. ¶ 221.)
     March 23, 2016          At a regular meeting of the Board, the company’s General Counsel
                             provides an update on the federal investigation. (Id. ¶ 222.)

      April 12, 2016         The Compliance Committee discusses compliance hotline calls. (Id.
                             ¶ 228.)
       July 12, 2016         The Compliance Committee discusses compliance hotline calls. (Id.
                             ¶ 232.)
   December 14, 2016         Special Meeting of the Board, where the Board and Mr. Filton and
                             Ms. Osteen discuss Buzzfeed I. (Id. ¶ 236.)
     January 23, 2017        The Compliance Committee discusses compliance hotline calls. (Id.
                             ¶ 237.)


       Plaintiffs emphasize that the Board of Directors, the Audit Committee, and the Compliance

Committee reviewed and analyzed employee complaints submitted through the UHS Compliance

Hotline. These complaints reported isolated incidents of misconduct at behavioral health facilities,

including billing and coding issues, financial conflicts of interest, falsification of documents,

problems with patient care, and unfair employment practices. In 2013, the Hotline received around

479 calls in reference to behavioral health facilities. At that time, UHS operated 195 facilities.

(Id. ¶ 176.) In 2014, the Hotline received 977 calls in reference to behavioral health facilities. (Id.

¶ 198.) By the end of 2014, UHS owned 215 behavioral health facilities. (Id. ¶ 199.) In 2015, the

Hotline fielded 950 calls about behavioral health facilities. (Id. ¶ 218.) During that time, UHS


                                                  42
maintained 217 behavioral health facilities. (Id.) The Amended Complaint does not provide call

totals for 2016 or 2017. Nor does the Amended Complaint state whether the Board took any

measures to remedy the issues raised through the Hotline. What is clear, however, is that the Board

discussed and analyzed the issues raised in the calls.

         Plaintiffs also stress that on March 26, 2014, during a full meeting of the Board of

Directors, Karen Johnson, the Senior Vice President of Clinical Services and the Behavioral Health

Division’s Compliance Officer, gave the Board a compliance oversight presentation. During the

presentation, Ms. Johnson reviewed the corporate clinical organization of behavioral health

facilities and the various indicators used to track quality care and identify potential problems. (Id.

¶ 178.) Plaintiffs allege that this presentation raised “serious red flags” for the Board. More

specifically, they highlight the fact that Ms. Johnson told the Board that “42% of audited events

[at UHS behavioral health facilities] contained deficiencies.” (Id. ¶ 179.) It is unclear what those

deficiencies were, what facilities experienced deficiencies, or whether those deficiencies were

remedied.

         In short, Plaintiffs rely upon these meeting minutes to contend that despite the labor union

letters, government inquiries and investigations, and the Buzzfeed articles, the Board “obstinately

failed to implement any meaningful change.” (Id. ¶ 244.)

         F.      Securities Fraud Class Action

         Additionally, Plaintiffs allege that Individual Defendants further harmed the company by

failing to disclose material information about the UHS’s financial position in violation of federal

securities laws. (Id.) Other UHS shareholders agreed. In December 2016, shareholders38 filed a

federal securities class action against the company, alleging that:



38
     Plaintiffs in this case are not the UHS shareholders that filed the securities fraud class action.
                                                   43
        247.   The Securities Class Action alleges that, in the annual Form 10-Ks filed
               with the SEC on February 26, 2015 and February 25, 2016, as well as the
               quarterly Form 10-Qs filed with the SEC on May 6, August 5, and
               November 8, 2016, the Company misrepresented that it:

               a.     had effective internal controls over financial reporting and that its
                      disclosure controls and procedures were effective;

               b.     was focused on “long-term results” for investors, including
                      providing “superior healthcare services” through a commitment to
                      “service excellence,” “continuous improvement in measurable
                      ways,” “employee development,” and “ethical and fair treatment”;

               c.     had “a comprehensive ethics and compliance program that is
                      designed to meet or exceed applicable federal guidelines and
                      industry standards[,]” and the Company believed it complied with
                      regulations governing the healthcare industry; and

               d.     had no changes in internal control over financial reporting or in
                      “other factors” over the period of its financial reports that had
                      materially affected, or were reasonably likely to materially affect, its
                      internal control over financial reporting.

(Id. ¶ 247.) The securities class action alleged that these statements were materially false and

misleading because the company failed to disclose that:

        (1) [UHS] admitted patients based on its own financial considerations and not upon
        the medical necessity of the patient; (2) [UHS] would keep patients admitted until
        their insurance payments ran out in order to ensure the maximum payment for its
        ‘services’; (3) as a result, [UHS’s] revenues from inpatient care relied on
        unsustainable practices; (4) in turn, [UHS] lacked effective internal controls
        concerning its practices and policies of admitting patients; and (5) as a result,
        [UHS’s] public statements were materially false and misleading at the times they
        were made.

(Id. ¶ 248.)

        G.     Insider Trading Allegations

        Additionally, Plaintiffs allege that from January 16, 2013 to March 8, 2017, Defendants

Alan Miller, Marc Miller, Pantaleoni, Herrell, Hotz, Gibbs, Filton, and Osteen (“Insider Trading

Defendants”) collectively sold $29,686,911.13 of UHS common stock while in possession of

material, non-public information in violation of federal securities laws. (Id. ¶ 252.)    According
                                                44
to the Amended Complaint, “these sales placed the Insider Trading Defendants’ shares onto the

open market at artificially inflated prices at a time when the Board was causing the Company to

repurchase those shares” and “[a]s a result, [UHS] overpaid by more than estimated $29.7 million

for those shares.” (Id.)

       At the heart of the insider trading allegations is the claim that Insider Trading Defendants

knew about the “illicit scheme” to overadmit and improperly retain patients, failed to disclose the

supposed scheme, and still traded UHS stock. Plaintiffs claim that Insider Trading Defendants

were prohibited from trading UHS stock until they disclosed this material information to the

public. (Id. ¶ 259.)

       Plaintiffs also claim that Insider Trading Defendants sought to inflate the market price of

UHS stock by filing false and misleading annual financial reports. According to Plaintiffs, UHS’s

financial disclosures were false and misleading because they stated that UHS believed that its

facilities were “in substantial compliance with current applicable federal, state, local and

independent review body regulations and standards,” but in reality, Individual Defendants knew

that the company’s internal controls were ineffective. (Id. ¶¶ 256, 258.) Each of the allegedly

false and misleading financial reports from 2014 and 2015 were signed by Director Defendants

and Defendant Filton. (Id. ¶ 262.) The reports also included certifications by Defendant Alan

Miller and Defendant Filton, stating that the management had reviewed the company’s internal

controls and deemed them effective to ensure that “material information was being recorded,

processed, summarized, and reported by management on a timely basis in order to comply with

[UHS’s] disclosure obligations . . . .” (Id. ¶ 261.) Plaintiffs claim that Insider Trading Defendants’

efforts to artificially inflate UHS stock had its intended effect: “[f]rom January 13, 2013 to




                                                 45
December 6, 2016, the Company’s stock price rose from $52.63 to $126.16, representing a 240%

increase.” (Id. ¶ 263.)

       Plaintiffs also claim that Insider Trading Defendants sold UHS stock at times that

suspiciously coincided with periods during which the Board authorized the company to repurchase

UHS stock on the open market. As a result, Plaintiffs claim that UHS overpaid for these shares by

$29.7 million. (Id. ¶¶ 264-271.) Alan Miller profited $5,365,603.28 from these sales. (Id. ¶ 264.)

Marc Miller profited $2,206,774.06. (Id. ¶ 265.) Anthony Pantaleoni made $2,636,443.71. (Id. ¶

266.) John Herrell profited $2,170,093.50 from the sales. (Id. ¶ 267.) Robert Hotz made

$3,508,555.88. (Id. ¶ 268.) Lawrence Gibbs profited $1,618,441.61. (Id. ¶ 269.) Steve Filton

made $3,278,100.00 from the transactions. (Id. ¶ 270.) Finally, Debra Osteen made $6,714,460.59

from selling UHS stock during the relevant time period. (Id. ¶ 271.)

       H.      Plaintiffs File the Present Action in Federal Court

       Based on the conduct alleged here, UHS shareholders filed four separate shareholder

derivative suits in federal court.   The four suits were later consolidated into the present

consolidated shareholder derivative suit.    (Doc. Nos. 42, 43.)       Plaintiffs bring this action

derivatively, meaning that are suing on behalf of Nominal Defendant UHS to “address the breaches

of fiduciary duty and other violations of law committed by Individual Defendants.” (Id. ¶ 296.)

       In the seven-count Amended Complaint, which was filed on November 5, 2018, Plaintiffs

allege that starting on January 16, 2013, “the Board, at the behest of the Company’s Chief

Executive Officer (“CEO”) and controller stockholder, pushed forward business practices resulting

in violations of law and was repeatedly appraised of red flags that this unsavory practice was

systemic and continuously occurring[,]” but “did nothing to stop it.” (Id. ¶ 1.) They claim that

this conduct violated federal securities laws and Delaware state law. Further, they allege that

Individual Defendants breached their fiduciary duty to the company by:
                                               46
       (i) causing the Company to defraud federal and state Medicare and Medicaid
       systems in violation of the [False Claims Act] due to the illicit over-admission and
       failure to properly care for patients at the Company’s facilities; (ii) authorizing the
       Company’s filing of false and misleading financial statements that failed to disclose
       the true nature of the schemes herein described; and (iii) using Universal stock for
       their own benefit and to the detriment of shareholders and the Company by causing
       the Company to repurchase tens of millions of dollars of Universal common stock
       on the open market at artificially inflated prices at the same time that the Individual
       Defendants sold tens of millions of dollars of their own personal stake in the
       Company.

(Id. ¶ 279.) As a result of these alleged breaches of duty, Plaintiffs claim that the company suffered

harm. More specifically, they allege UHS incurred significant expenses dealing with the lawsuits

and investigations, and will continue to expend large sums, including:

       a.      the risk of having up to about 40% of the Company’s revenues suspended
               as a result of the FCA violations occurring at the Company’s behavioral
               health facilities, in addition to $282 million in penalties threatened from the
               Escobar qui tam action concerning wrongdoing in just the Commonwealth
               of Massachusetts;

       b.      further penalties and fines Universal will incur to resolve its criminal and
               civil federal investigations, including, but limited to, public and private
               FCA and Exchange Act violations, as well as violations of analogous other
               state laws;

       c.      the costs incurred to carry out internal investigations, including the costs of
               legal and other fees paid to outside counsel, auditors, and other experts;

       d.      executive compensation improperly paid to the Individual Defendants
               throughout the Relevant Period;

       e.      the amount the Individual Defendants authorized and further caused
               Universal to overpay to repurchase its shares on the open market at
               artificially inflated prices;

       f.      the almost $29.7 million in damages resulting from Universal’s senior
               officers and directors selling almost $29.7 million of Universal common
               stock on the open market at artificially inflated prices;

       g.      resultant loss of business and business opportunities;

       h.      loss in market value and shareholder equity;



                                                 47
         i.      legal fees, costs, and amounts payable in settlement or satisfaction of
                 lawsuits brought against the Company related to the foregoing wrongdoing;
                 and

         j.      the increased capital costs the Company will incur as a result of loss of
                 market capitalization and the Company’s damaged reputation in the
                 investing community as a result of the foregoing.

(Id.)

         Significantly, Plaintiffs did not make a pre-suit demand on the Board of Directors. (Id. ¶

298.) That is, they did not ask the Board to remedy these issues before filing this action in federal

court. Plaintiffs claim that they did not make a pre-suit demand, which is typically required before

a shareholder derivative suit can proceed, because such a demand would have been futile. In

particular, they contend that making a demand on the Board would have been futile because the

Directors lack sufficient independence and disinterest to fairly determine whether this claim should

have been pursued. (Id.)

         I.      Chronological List of Relevant Events Alleged in the Amended Complaint

         Because the allegations in the Amended Complaint are not listed chronologically, and in

the interest of clarity, the Court has created the following chronological chart of the relevant events

alleged by Plaintiffs in the Amended Complaint:


              Date                                            Event

              2005           A former UHS employee files a qui tam lawsuit against UHS
                             regarding McAllen Hospitals in Texas. UHS later settles the matter
                             for $27.5 million.

        November 2010        UHS acquires Psychiatric Solutions, Inc., making it the largest
                             behavioral health provider in the United States.
          April 2011         The federal government bar Two Rivers Psychiatric Hospital in
                             Kansas from collecting Medicaid payments after learning that the
                             facility failed to monitor a suicidal patient who ultimately killed
                             herself.


                                                  48
    April 2011       North Carolina state authorities remove state wards from The Pines,
                     a UHS facility in Virginia, after discovering patient care issues.
                     Virginia soon follows suit.
      2011           The Illinois Department of Children and Family Services (“DCFS”)
                     and the University of Illinois at Chicago Department of Psychiatry
                     issue a report detailing patient care issues at Hartgrove Hospital in
                     Chicago.
    July 2011        Relators file the Escobar qui tam lawsuit against UHS regarding
                     Arbour Counseling Services in Massachusetts.
 January 16, 2013    From this date until the day the Amended Complaint is filed on
                     November 5, 2018, Plaintiffs allege that Defendants pushed forward
                     business plans that resulted in violations of state and federal law.

 January 16, 2013    At an Audit Committee meeting, Mr. Gibbs, Mr. Herrell, Mr. Hotz,
                     Mr. Filton, and Mr. Boyle review updates regarding Escobar qui tam
                     lawsuit, the Texas settlement, and compliance issues at The Pines in
                     Virginia.
      2013           Board of Directors approves 2013 Behavioral Health Business Plan,
                     which includes business plans from seven (7) behavioral health
                     facilities. The business plans outline aggressive strategies to
                     improve growth and financial performance.
  February 2013      UHS discloses that the Office of Inspector General for the United
                     States Department of Health and Human Services (“OIG”) served
                     subpoenas on several UHS behavioral health facilities, seeking
                     documents dating back to January 2008.
  April 23, 2013     At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                     Mr. Filton review “investigation updates.”
  May 15, 2013       At an Audit Committee Meeting, Mr. Herrell, Mr. Hotz, Mr. Gibbs,
                     Ms. McDonnell, Mr. Filton, and Mr. Boyle discuss quality of care
                     issues.
  July 17, 2013      At a full Board meeting, the entire Board and Mr. Filton receive
                     “investigation updates.”
  July 25, 2013      At a Compliance Committee meeting, Mr. Caponi, Marc Miller, Mr.
                     Boyle, and Mr. Filton receive investigation updates.
September 18, 2013   At a full Board Meeting, Director Defendants and Mr. Filton discuss
                     the federal investigation.
 October 1, 2013     At a Compliance Committee meeting, Marc Miller, Mr. Filton, and
                     Mr. Boyle are provided an investigation update.




                                        49
  October 2013      In October 2013, the Department of Justice Criminal Frauds Section
                    advises UHS that it has received a referral from the Department of
                    Justice Civil Division and has opened a criminal investigation into
                    River Point Behavioral Health and Wekiva Springs Center, two UHS
                    behavioral health facilities in Florida.
November 6, 2013    At an Audit Committee meeting, Mr. Gibbs, Mr. Hotz, Ms.
                    McDonnell, Mr. Filton, and Mr. Boyle meet and discuss the federal
                    investigation.
November 8, 2013    Representatives of 1199 SEIU Healthcare Workers East send UHS a
                    letter, raising concerns about patient quality of care after the Escobar
                    qui tam lawsuit.
November 20, 2013   At an Audit Committee meeting, Mr. Gibbs, Mr. Hotz, Mr. Herrell,
                    Ms. McDonnell, Mr. Filton, and Mr. Boyle meet with Mr. Caponi,
                    who makes a presentation about the company’s compliance program
                    and compliance hotline procedures. Defendants discuss hiring
                    outside counsel.
  Year-End 2013     The 2013 Universal Compliance Hotline Report, covering from
                    November 1, 2012 to October 31, 2013, states that the company
                    received around 479 calls in reference to UHS behavioral health
                    facilities.
      2014          UHS discloses that the criminal investigation has expanded to a third
                    UHS behavioral health facility.
      2014          Board of Directors approves 2014 Behavioral Health Business Plan,
                    which includes business plans from 3.6% of UHS behavioral health
                    facilities. The business plans outline aggressive strategies to improve
                    growth and financial performance.
 January 10, 2014   At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                    Mr. Filton discuss calls to the compliance hotline and the federal
                    investigation.
  February 2014     UHS Form 10-K for 2013 reports growth in the Behavioral Health
                    Division.

  March 7, 2014     SEIU sends a letter to UHS, claiming that an independent review of
                    Medicare data demonstrated an uptick in the use of the suicidal
                    ideation billing code.
 March 26, 2014     At a full meeting of the Board, the Director Defendants and Mr.
                    Filton receive a presentation from Karen Johnson, Senior Vice
                    President of Clinical Services and the UHS Behavioral Health
                    Compliance Officer. Ms. Johnson tells the Board that 42% of
                    audited events have deficiencies.
   April 2014       UHS discloses that Medicare and Medicaid payments are suspended
                    to River Point Behavioral in Florida.


                                        50
  April 4, 2014     At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                    Mr. Filton review compliance hotline calls. Mr. Caponi outlines
                    certain hotline call issues.
  April 8, 2014     Change to Win (CtW), an investment group, sends a letter to UHS,
                    raising concerns about billing and admittance practices.
  April 22, 2014    Mr. Herrell, Chairman of the Board’s Audit Committee, responds to
                    CtW’s concerns in a public letter.
  April 28, 2014    SEIU sends another letter to UHS, calling for corporate reform.

   May 6, 2014      At an Audit Committee meeting, Mr. Gibbs, Mr. Herrell, Mr. Hotz,
                    Ms. McDonnell, Mr. Boyle, and Mr. Filton discuss issues at River
                    Point Behavioral.
  May 19, 2014      The President of SEIU’s Pennsylvania contingent sends a letter to
                    UHS, noting that SEIU is concerned about the coordinated federal
                    investigation.
  May 21, 2014      SEIU sends another letter to the Board, repeating concerns about the
                    company’s corporate oversight.
  July 24, 2014     The Audit Committee meets to discuss the compliance hotline calls.
  July 28, 2014     At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                    Mr. Filton discuss calls received by the compliance hotline.
 August 7, 2014     At an Audit Committee Meeting, Mr. Gibbs, Mr. Herrell, Mr. Hotz,
                    Ms. McDonnell, Mr. Boyle, and Mr. Filton discuss the federal
                    criminal investigation.
 October 3, 2014    At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                    Mr. Filton discuss the compliance hotline calls.
November 6, 2014    The Audit Committee receives updates regarding the coordinated
                    federal investigation.
November 12, 2014   Marc Miller, Mr. Filton, and Mr. Boyle receive a memorandum that
                    states that during 2014 the compliance hotline received 977 calls in
                    reference to the Behavioral Health Division.
November 19, 2014   The Audit Committee and Mr. Caponi discuss compliance issues and
                    hotline calls.
      2015          Board of Directors approves 2015 Behavioral Health Business Plan,
                    which includes business plans from 2.3% of behavioral health
                    facilities. The business plans outline aggressive strategies to
                    improve growth and financial performance.
 January 28, 2015   At a Compliance Committee meeting, Marc Miller, Mr. Boyle, and
                    Mr. Filton discuss compliance hotline calls.

February 24, 2015   The Audit Committee meets to discuss the company’s Form 10-K
                    and investigation updates.


                                       51
  February 2015      UHS Form 10-K for 2014 reports growth in the Behavioral Health
                     Division.
   March 2015        UHS discloses that the criminal investigation has expanded to
                     include the UHS corporate entity.
 March 30, 2015      The Audit Committee meets to discuss, inter alia, the coordinated
                     federal investigation. The Committee discusses plans to get updates
                     from outside counsel about the investigation.
  April 2, 2015      The Board holds a special meeting to receive an update from outside
                     counsel regarding the federal investigation.
  April 9, 2015      At a Compliance Committee meeting, Marc Miller, Mr. Filton, and
                     Mr. Boyle review compliance hotline calls.
  April 27, 2015     The Audit Committee and the company’s General Counsel review
                     investigation updates.
   May 8, 2015       CtW sends UHS another letter, renewing the group’s concerns about
                     lack of proper corporate oversight.
  May 19, 2015       Mr. Herrell responds to the CtW letter, stating that the letter was part
                     of a “corporate campaign” against UHS, and not a good faith effort
                     to protect shareholders.
  August 6, 2015     The Audit Committee reviews public filings and updates in the
                     federal investigation.

September 10, 2015   The Audit Committee and Mr. Boyle and Mr. Filton discuss the fact
                     that the Medicare Provider Agreement of UHS’s Timberlawn facility
                     had been terminated.
September 10, 2015   At a full meeting of the Board, the Director Defendants and Mr.
                     Filton receive update from Mr. Herrell about quality of care issues
                     and the events leading to the termination of Timberlawn’s Medicare
                     Provider Agreement.
 October 6, 2015     The Compliance Committee discusses compliance hotline calls.
November 5, 2015     The Audit Committee reviews public filings.
November 6, 2015     Marc Miller, Mr. Filton, and Mr. Boyle receive a memorandum that
                     states the compliance hotline received 950 calls in 2015 in reference
                     to behavioral health facilities.
November 18, 2015    The Audit Committee receives a presentation about compliance from
                     Mr. Caponi. The Committee discusses internal audit activity.
November 18, 2015    At a full Board meeting, the Board, Mr. Filton, and Ms. Osteen
                     receive updates about the federal investigation.




                                         52
      2016          Board of Directors approves 2016 Behavioral Health Business Plan,
                    which includes business plans from 2.3% of behavioral health
                    facilities. The business plans outline aggressive strategies to
                    improve growth and financial performance.
February 24, 2016   The Audit Committee meets to discuss the UHS Form 10-K for 2015.

  February 2016     UHS Form 10-K for 2015 reports growth in Behavioral Health
                    Division.
 March 23, 2016     At a regular meeting of the Board, the company’s General Counsel
                    provides an update on the federal investigation.

 March 30, 2016     CtW sends UHS another letter, raising the same concerns about
                    “troubling trends in billing practice.”
  April 12, 2016    The Compliance Committee discusses compliance hotline calls.

  July 12, 2016     The Compliance Committee discusses compliance hotline calls.

December 7, 2016    Buzzfeed News publishes Buzzfeed I, an article that alleges
                    misconduct at UHS behavioral health facilities across the country.
December 14, 2016   Special Meeting of the Board, where the Board and Mr. Filton and
                    Ms. Osteen discuss Buzzfeed I.
December 30, 2016   Buzzfeed publishes Buzzfeed II, which states that a six-year-old boy
                    was held against his will and his parents’ will at River Point
                    Behavioral.
 December 2016      UHS investors file related securities class action lawsuit, alleging
                    that the company made materially false and misleading statements
                    about the company’s financial condition.
 December 2016      UHS investigates Buzzfeed I’s conclusions and develops a 93-page
                    paper to refute those conclusions. The company also creates a public
                    website to rebut Buzzfeed I.
      2017          Board of Directors approves 2017 Behavioral Health Business Plan,
                    which includes business plans from 1.6% of behavioral health
                    facilities. The business plans outline aggressive strategies to
                    improve growth and financial performance.
 January 23, 2017   The Compliance Committee discusses compliance hotline calls.

  February 2017     UHS Form 10-K for 2016 reports growth in the Behavioral Health
                    Division. UHS also discloses that the federal investigation is a False
                    Claims Act investigation focused on billings submitted to
                    government payers.
 March 28, 2017     CtW sends another letter to UHS, raising the same concerns
                    regarding corporate oversight.


                                       53
         April 11, 2017        Buzzfeed publishes Buzzfeed III, which reports misconduct at
                               Shadow Mountain Youth Psychiatric Facility in Tulsa, Oklahoma.
         April 21, 2017        CtW sends another letter to UHS shareholders, raising concerns
                               about corporate oversight and asking the shareholders to withdraw
                               support for the re-election of Mr. Gibbs to the Board.
       November 17, 2017       Buzzfeed publishes Buzzfeed IV, which reports misconduct at a UHS
                               behavioral health facility in Alabama.
         February 2018         UHS Form 10-K for 2017 reports growth in the Behavioral Health
                               Division.
         July 25, 2018         UHS discloses that it has increased the reserve of funds set aside to
                               settle or litigate the federal investigation.
        August 8, 2018         In Form 10-Q, pertaining to 2018 second quarter results, UHS
                               discloses that the federal investigation involves “medical necessity
                               issues and billing for services not eligible for payment” and
                               “admission eligibility, discharge decisions, length of stay and patient
                               care issues.”
       November 5, 2018        Amended Complaint filed in this Court.
         July 26, 2019         UHS discloses in Form 8-K that it has been advised by DOJ
                               Criminal Frauds Section that the criminal investigation into UHS
                               and its behavioral health facilities has been closed. Additionally,
                               UHS discloses that “it has reached an agreement in principle to
                               resolve the related civil investigation led by the Department of
                               Justice’s Civil Division for $137 million.”


III.      STANDARD OF REVIEW

          A motion filed under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency of a

complaint’s factual allegations. Zomolosky v. Kullman, 70 F. Supp. 3d 595, 603 (D. Del. 2014).

The motion to dismiss standard under Federal Rule of Civil Procedure 12(b)(6) is set forth in

Ashcroft v. Iqbal, 556 U.S. 662 (2009). After Iqbal, it is clear that “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice” to defeat

a Rule 12(b)(6) motion to dismiss. Id. at 678; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007). “To survive dismissal, ‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’” Tatis v. Allied Interstate, LLC, 882 F.3d


                                                    54
422, 426 (3d Cir. 2018) (quoting Iqbal, 556 U.S. at 678). Facial plausibility is “more than a sheer

possibility that a defendant has acted unlawfully.” Id. (quoting Iqbal, 556 U.S. at 678). Instead,

“[a] claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Iqbal, 556 U.S. at 678).

       Applying the principles of Iqbal and Twombly, the Third Circuit in Santiago v. Warminster

Township, 629 F.3d 121 (3d Cir. 2010), set forth a three-part analysis that a district court in this

Circuit must conduct in evaluating whether allegations in a complaint survive a Rule 12(b)(6)

motion to dismiss:

       First, the court must “tak[e] note of the elements a plaintiff must plead to state a
       claim.” Second, the court should identify allegations that, “because they are no
       more than conclusions, are not entitled to the assumption of truth.” Finally, “where
       there are well-pleaded factual allegations, a court should assume their veracity and
       then determine whether they plausibly give rise to an entitlement for relief.”

Id. at 130 (quoting Iqbal, 556 U.S. at 675, 679). The inquiry is normally broken into three parts:

“(1) identifying the elements of the claim, (2) reviewing the complaint to strike conclusory

allegations, and then (3) looking at the well-pleaded components of the complaint and evaluating

whether all of the elements identified in part one of the inquiry are sufficiently alleged.” Malleus

v. George, 641 F.3d 560, 563 (3d Cir. 2011).

       A complaint must do more than allege a plaintiff’s entitlement to relief, it must “show”

such an entitlement with its facts. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir.

2009) (citing Phillips v. County of Allegheny, 515 F.3d 224, 234-35 (3d Cir. 2008)). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (alteration in original) (citation omitted). The “plausibility” determination is a



                                                 55
“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id.

IV.    ANALYSIS

       Before the Court is Defendants’ Motion to Dismiss the Amended Complaint. (Doc. No.

66.) As noted above, the Amended Complaint contains seven claims. First, in Count I, Plaintiffs

allege that Individual Defendants knowingly or recklessly made materially false or misleading

statements and omissions about UHS’s financial position in violation of Section 10(b) of the

Securities and Exchange Act, and Rule 10b-5, which was promulgated pursuant to Section 10(b).

(Id. ¶¶ 306-312.) In Count II, Plaintiffs allege that Individual Defendants, by virtue of stock

ownership and their positions of control in the company, violated Section 20(A) of the Securities

and Exchange Act. (Id. ¶¶ 313-14.) Next, in Count III, Plaintiffs claim that under Delaware law,

Individual Defendants breached their fiduciary duty to the company. (Id. ¶¶ 315-318.) In Count

IV, Plaintiffs allege that Individual Defendants committed constructive fraud under Delaware law

by failing to ensure that the company disclosed true facts about its business. (Id. ¶¶ 319-322.) In

Count V, Plaintiffs claim that Individual Defendants’ alleged improper conduct amounts to

corporate waste under Delaware law. (Id. ¶¶ 323-325.) In Count VI, Plaintiffs bring a state law

claim of unjust enrichment, alleging that Individual Defendants’ conduct unjustly enriched them

at the expense of the company. (Id. ¶¶ 326-330.) Finally, in Count VII, Plaintiffs allege that certain

Individual Defendants, referred to as “Insider Trading Defendants,” violated their state law

fiduciary duty to the company by engaging in insider trading. (Id. ¶¶ 331-335.)

       Significantly, Plaintiffs admit that they did not make a pre-suit demand on the UHS Board

of Directors to bring the claims asserted in this litigation. They claim that making such a demand

would have been futile. Conversely, in the Motion to Dismiss, Defendants submit that Plaintiffs

have not pled sufficiently particularized allegations to demonstrate demand futility, and that as a
                                                 56
result, the Amended Complaint should be dismissed in its entirety. (Doc. No. 68.) The Court will

analyze Defendants’ argument below.

         A.      Test Applicable to Plaintiffs’ Demand Futility Allegations

         A shareholder derivative suit is a lawsuit brought by a corporation’s shareholders on behalf

of the corporation to “enforce a corporate cause of action against officers, directors, and third

parties.” Ross v. Bernhard, 396 U.S. 531, 534 (1970). The purpose of a shareholder derivative

suit is “to place in the hands of the individual shareholder a means to protect the interests of the

corporation from the misfeasance and malfeasance of ‘faithless directors and managers.’” Kamen

v. Kemper Fin. Servs., Inc., 500 U.S. 90, 95 (1991) (quoting Cohen v. Beneficial Loan Corp., 337

U.S. 541, 548 (1949)). As a precondition of a shareholder derivative suit, most jurisdictions

require that “the shareholder [must] demonstrate ‘that the corporation itself had refused to proceed

after suitable demand, unless excused by extraordinary conditions.’” Id. at 96 (citing Ross, 396

U.S. at 534). That is, before bringing a shareholder derivative suit, a shareholder must make a pre-

suit demand on the corporation’s board to give the board the opportunity to bring the suit on the

corporation’s behalf, unless such a demand would be futile. See Freedman v. Redstone, 753 F.3d

416, 423-24 (3d Cir. 2014) (citing In re Merck & Co., Sec., Deriv. & ERISA Litig., 493 F.3d 393,

399 (3d Cir. 2007)).

         While Federal Rule of Civil Procedure 8 (General Rules of Pleading) governs pleadings in

a typical complaint, Federal Rule of Civil Procedure 23.1 (Derivative Actions) governs the

particularity with which demand futility allegations must be pled in a shareholder derivative suit.39



39
     Defendants claim that in addition to satisfying the heightened pleading requirements of Rule
     23.1, Plaintiffs’ allegations must satisfy the heightened pleading requirements of Federal Rule
     of Civil Procedure 9(b), which states that “[i]n alleging fraud or mistake, a party must state with
     particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). Defendants
     argue that Rule 9(b) not only applies to Plaintiffs’ fraud causes of action, but that it also applies
                                                    57
More specifically, Rule 23.1 requires that a derivative complaint “state with particularity . . . any

effort by the plaintiff to obtain the desired action from the directors or comparable authority, and,

if necessary, from the shareholders or members . . . and . . . the reasons for not obtaining the action

or not making the effort.” Fed. R. Civ. P. 23.1(b)(3)(A)-(B). But Rule 23.1 does not generate

substantive demand requirements; rather, the substantive requirements of a pre-suit demand are

formulated by state law. Blasband v. Rales, 971 F.2d 1034, 1046 (3d Cir. 1992) (citing Kamen,

500 U.S. at 96). Because UHS is a Delaware corporation, Delaware law governs the substantive

requirements of Plaintiffs’ claims, including the demand requirement. See Freedman, 753 F.3d at

425; In re Cendant Corp. Deriv. Action Litig., 189 F.R.D. 117, 129 (D.N.J. 1999).

       Under Delaware law, which applies in this case, the decision of whether to bring a lawsuit

is “a decision concerning the management of the corporation and consequently is the responsibility

of the directors.” Blasband, 971 F.2d at 1048 (quoting Levine v. Smith, 591 A.2d 194, 200 (Del.

1991)). By its very nature, a shareholder derivative suit encroaches upon that responsibility. Thus,

the pre-suit demand requirement balances the interest of directors in managing the corporation and

the interest of the shareholders in pursuing claims on behalf of the corporation. Pre-suit demand




   to all of Plaintiffs’ claims because the entire Amended Complaint “sounds in fraud.” (Doc. No.
   68.)

   The Court disagrees for two reasons. First, to support their position, Defendants only cite to
   securities fraud cases, where the entire claim stems from fraudulent misstatements and
   representations. See California Public Emp. Ret. Sys. v. Chubb Corp., 394 F.3d 126, 144 (3d
   Cir. 2004). Second, courts applying Delaware law have generally held that Rule 9(b) does not
   apply to state law claims of breach of fiduciary duty, mismanagement, corporate waste, and
   unjust enrichment, which are alleged here. See In re NutriSystem, Inc. Deriv. Litig., 666 F.
   Supp. 2d 501, 524 (E.D. Pa. 2009) (only applying Rule 9(b) to claims of securities fraud, and
   not state law claims for breach of fiduciary duty); In re Fruehauf Trailer Corp., 250 B.R. 168,
   197-98 (D. Del. 2000) (collecting cases); In re Walnut Leasing Co., No. 99-526, 1999 WL
   729267, at *6 n.13 (E.D. Pa. Sept. 8, 1999).


                                                  58
is excused where making the demand would be futile. A pre-suit demand is futile where the

directors upon whom demand would be made “are incapable of making an impartial decision

regarding such litigation.” Rales, 634 A.2d at 932.

       Delaware courts have developed two tests to evaluate whether a plaintiff has properly pled

demand futility. See Zomolosky v. Kullman, 640 Fed. App’x 212, 216 (3d Cir. 2016). First, in

Aronson v. Lewis, the Delaware Supreme Court held that courts determining demand futility

should consider “whether, under the particularized facts alleged, a reasonable doubt is created that:

(1) the directors are disinterested and independent and (2) the challenged transaction was otherwise

the product of a valid exercise of business judgment.” 473 A.2d 805, 814 (Del. 1984), overruled

on other grounds by Brehm v. Eisner, 746 A.2d 244 (Del. 2000). The Aronson test is used when

shareholders challenge a specific decision of a corporation’s board of directors. Further, the test

is disjunctive, meaning that “if either prong is satisfied, demand is excused.” In re DaVita Inc.

Stockholder Deriv. Litig., No. 17-152-MPT, 2019 WL 1855445, at *6 (D. Del. April 25, 2019)

(quoting Brehm, 746 A.2d at 256).

       In Rales v. Blasband, the Delaware Supreme Court explained that the Aronson test does

not apply where “the board that would be considering the demand did not make the business

decision which is being challenged in the derivative suit.” 634 A.2d 927, 933-34 (Del. 1993).

Instead, where the subject of the derivative suit is not a business decision, but rather a violation of

a board’s oversight duties, the Rales test applies. Wood v. Baum, 953 A.2d 136, 140 (Del. 2008)

(citing Rales, 634 A.2d at 937). The Rales test provides the following:

       [A] court must determine whether or not the particularized factual allegations of a
       derivative stockholder complaint create a reasonable doubt that, as of the time the
       complaint is filed, the board of directors could have properly exercised its
       independent and disinterested business judgment in responding to a demand. If the
       derivative plaintiff satisfied this burden, then demand will be excused as futile.



                                                  59
Rales, 634 A.2d at 934.

          Here, Plaintiffs did not make a pre-suit demand. They claim that making such a demand

would have been futile because (1) a majority of the Board of Directors was interested, and (2) a

majority of the Board lacked independence. To analyze Plaintiffs’ demand futility allegations, the

Court must determine whether Aronson or Rales applies to the Board’s conduct. In the Amended

Complaint, Plaintiffs seem to allege both action and inaction. On the one hand, they contend that

the Board “push[ed] forward” aggressive business strategies that incentivized behavioral health

facilities to engage in fraudulent practices to meet financial goals. On the other hand, Plaintiffs

claim that Individual Defendants, including a majority of the Board, knew or should have known

about the alleged misconduct, but failed to take steps to remedy it, in violation of their fiduciary

duty to the company.

         Having reviewed the allegations in the Amended Complaint, the Court will apply the Rales

test to Plaintiffs’ demand futility allegations. Although Plaintiffs frame the Board’s conduct as

“push[ing] forward” aggressive strategies, the allegations in the Amended Complaint only state

that the Board reviewed and approved business plans that had already been written. Further, there

are no allegations that the Board faced an explicit choice of action or inaction. Instead, at its core,

the Amended Complaint charges the Board with general inaction, lack of oversight, and

acquiescence. See Zomolosky, 640 Fed. App’x at 217 (finding that Rales applied to a case where

the board of directors failed to act). Accordingly, the Court will apply the Rales test to Plaintiffs’

demand futility allegations.40




40
     As Defendants note, many courts have held that, in cases that allege board inaction, “the Rales
     test encompasses all relevant aspects of the Aronson test.” In re Wal-Mart Stores, Inc. Del.
     Deriv. Litig., No. 7455-CB, 2016 WL 2908344, at *11 (Del. Ch. May 13, 2016). “[T]he Rales
     test functionally covers the same ground as the Aronson test in determining the impartiality of
                                                  60
        In sum, to prevail, Plaintiffs must demonstrate that particularized factual allegations in the

Amended Complaint create a reasonable doubt that the Board of Directors could not have exercised

its independent and disinterested business judgment in responding to a pre-suit demand. Below,

the Court will analyze whether Plaintiffs have pled sufficiently particularized facts under Rule 23.1

to create a reasonable doubt that a majority of the Board was not disinterested or that a majority

of the Board was not independent, such that a pre-suit demand would have been futile.

        B.     Plaintiffs Have Failed to Demonstrate Demand Futility

        In the Motion to Dismiss, Defendants first argue that the Amended Complaint lacks

sufficiently particularized facts under Rule 23.1 to create a reasonable doubt that a majority of the

Board was not disinterested.        Second, Defendants submit that Plaintiffs have not pled

particularized facts that raise a reasonable doubt that a majority of the Board lacked independence.

For these reasons, Defendants submit that the Amended Complaint should be dismissed in its

entirety.

               1.      Plaintiffs Have Failed to Plead Particularized Facts that Create a
                       Reasonable Doubt that the UHS Board of Directors Was Not
                       Disinterested

        At the crux of the demand futility analysis is the question of whether a director, faced with

a pre-suit demand, can make an impartial decision. An “interested” director cannot be impartial.

“A director is considered interested when he or she will receive a personal financial benefit from

a transaction that is not equally shared by the stockholders.” Rales, 634 A.2d at 936. Where, as

here, the pre-suit demand involves determining whether litigation should be brought against

directors on behalf of the company, a director is interested “if the proposed litigation would expose




   directors.” Id. (quoting Sandys v. Pincus, No. 9512-CB, 2016 WL 769999, at *12-13 & n.59
   (Del. Ch. Feb. 29, 2016) (collecting cases and authorities)).
                                                 61
him to a ‘substantial threat’ of personal liability.” Steinberg on behalf of Hortonworks, Inc. v.

Bearden, No. 2017-0286, 2018 WL 2434558, at *6 (Del. Ch. May 30, 2018) (quoting Kohls v.

Duthie, 791 A.2d 772, 782 (Del. Ch. 2000)). Thus, in this section, the Court must consider whether

Plaintiffs have pled particularized allegations that a majority of the Board face a substantial threat

of personal liability from this litigation, such that they would not have been able to make an

impartial decision when faced with a pre-suit demand from Plaintiffs.

       In the Amended Complaint, Plaintiffs claim that the Board faces a substantial threat of

personal liability from this litigation, and are therefore “interested” because (1) the Board directed

or incentivized UHS behavioral health facilities to engage in fraudulent misconduct by approving

aggressive business plans, (2) the Board consciously ignored significant red flags that alerted it to

the misconduct, and (3) they have stated claims against Individual Defendants in Counts I to VII.

(Doc. No. 48.)

       To combat those claims, Defendants first submit that the Amended Complaint lacks

particularized facts to raise a reasonable doubt that the Board directed facilities to commit fraud.

(Doc. No. 68 at 22.) Second, they assert that the alleged red flags cited by Plaintiffs do not expose

them to a significant threat of personal liability. (Id. at 25.) Third, Defendants argue that Plaintiffs

have failed to state a claim against any Individual Defendant, and therefore have failed to show

that any Individual Defendant faces a substantial threat of personal liability from this litigation.

(Id. at 29.) The Court will address Defendants’ arguments in turn.




                                                  62
                    a.      Plaintiffs Have Failed to Plead Particularized Allegations that the
                            UHS Board Directed UHS Behavioral Health Facilities to Engage in
                            Fraud

         Defendants first submit that the Amended Complaint lacks sufficiently particularized

allegations to demonstrate that the Board directed UHS behavioral health facilities to engage in

fraudulent misconduct. As a result, they argue that the Board does not face a substantial threat of

personal liability from this litigation. The Court agrees with this argument.

         As an initial matter, the UHS corporate charter exculpates the UHS Board of Directors

from personal liability unless they have been disloyal to the company, acted in bad faith, committed

intentional misconduct, or engaged in knowing violations of law.41 (Doc. No. 69-12 at 11.) It is

well-established under Delaware law that “[w]here directors are contractually or otherwise

exculpated from liability for certain conduct, ‘then a serious threat of liability may only be found

to exist if the plaintiff pleads a non-exculpated claim against the directors based on particularized

facts.’” Wood, 953 A.2d at 141 (citing Guttman v. Huang, 823 A.2d 492, 501 (Del. Ch. 2003))

(emphasis omitted).42

         Thus, here, Plaintiffs will not meet their burden by showing that the Board faces a

substantial threat of personal liability from this litigation by merely alleging breaches of fiduciary

duty or negligent oversight of corporate affairs. Instead, Plaintiffs can only establish that the Board




41
     The Court may take judicial notice of the UHS Corporate Charter. See In re Merck & Co., Inc.
     Deriv. & “ERISA” Litig., MDL No. 1658(SRC), 2006 WL 1228595, at *14 n.6 (D.N.J. May 5,
     2006), rev’d on other grounds by In re Merck & Co. Sec., Deriv., & ERISA Litig., 493 F.3d 393
     (3d Cir. 2007) (citing In re Baxter Int’l, Inc. Shareholder Litig., 654 A.2d 1268, 1269 (Del. Ch.
     1995)).
42
     Additionally, Title 8 Section 102(b)(7) of the Delaware Code states that a company’s certificate
     of incorporation may contain “[a] provision eliminating or limiting the personal liability of a
     director to the corporation or its stockholders for monetary damages for breach of fiduciary
     duty as a director . . . .” 8 Del. C. § 102(b)(7).
                                                  63
faced a substantial threat of personal liability by making particularized allegations of disloyalty,

bad faith, or intentional misconduct. Additionally, Plaintiffs must sufficiently allege that the Board

had “actual or constructive knowledge” that their conduct was legally improper. Id.

       Here, Plaintiffs first allege that a majority of the Board faces a substantial threat of personal

liability from this litigation because Director Defendants breached their duty of loyalty to the

company. Under Delaware law, the duty of loyalty is violated “[w]here directors fail to act in the

face of a known duty to act, thereby demonstrating a conscious disregard for their responsibilities

[and] failing to discharge [the non-exculpable duty of loyalty] in good faith.” Stone ex rel.

AmSouth Bancorporation v. Ritter, 911 A.2d 362, 370 (Del. 2006). In the Amended Complaint,

Plaintiffs claim that Director Defendants breached their duty of loyalty to the company by

“approv[ing] business plans, policies, and strategies that incentivized illegal activity by pressuring

[UHS] employees to fill beds through unlawful methods, increasing conversion rates, emphasizing

the most troubling behavior in order to code a patient as suicidal, keeping patients until their

insurance was exhausted, manipulating patients through threats to get them to stay longer, and

otherwise gaming the intake assessment process.” (Doc. No. 87 at 31.) Through these business

plans and strategies, Plaintiffs claim that Director Defendants, at Defendant Alan Miller’s

direction, “pushed forward business practices that result[ed] in violations of law” and “encouraged

and orchestrated” facilities’ unlawful admissions and billing practices. (Doc. No. 48 ¶¶ 1, 97.)

       As noted above, each year, management from the Behavioral Health Division provides the

Board with a “UHS Behavioral Health Division Business Plan.” Each plan contains an overview

of the Division’s operations and individual business plans from a sample of behavioral health

facilities. The Board then reviews and, if appropriate, approves the plans. According to the

Amended Complaint, these business plans laid out aggressive strategies that promoted growth and



                                                  64
expansion at UHS facilities. For example, certain plans set forth strategies to attract new clientele,

including adolescent, geriatric, and military patients; other plans sought to replace residential

services with acute services, which yield higher insurance reimbursements. (Id. ¶¶ 60, 73, 74, 80.)

Some plans set goals to attract more Medicare patients in order to improve facilities’ average length

of stay metric. (Id. ¶ 75.) And as emphasized by Plaintiffs, most of the business plans set

numerical goals to increase patient days and patient admissions. (See id. ¶¶ 60-62.)

       What these plans do not contain are directives from the Board to fraudulently admit patients

or improperly lengthen patient stays. Nor do the plans reveal a company-wide edict handed down

by the Board that pressured or incentivized facilities to commit fraud. In fact, the business plans

actually cut against Plaintiffs’ argument that the Board directed or pressured all UHS behavioral

health facilities to commit fraud. As noted above, the Board only reviewed and approved a small

sample of business plans. In 2013, the Board reviewed and approved plans for seven facilities, or

3.5% of all UHS behavioral health facilities. (Doc. No. 75-15.) In 2014, the Board reviewed

business plans for 3.6% percent of facilities. (Doc. No. 75-16.) In 2015 and 2016, the Board

reviewed plans for 2.3% of UHS behavioral health facilities (Doc. Nos. 75-17, 75-18), and in 2017,

the Board reviewed plans from five facilities, or 1.6% of all behavioral health facilities (Doc. No.

75-19). Based on these statistics, it is not plausible that the UHS Board of Directors masterminded

a company-wide scheme to commit fraud by its yearly review of business plans from less than 4%

of all of the facilities in the Behavioral Health Division.

       More to the point, the business plans cited by Plaintiffs are devoid of any indication that

the Board directed or pressured facilities to engage in misconduct to improve financial

performance. To the contrary, the business plans set forth appropriate, lawful means of improving




                                                  65
financial performance, which is a legitimate business goal. In short, the business plans do exactly

what business plans are meant to do—lay out strategies to generate more business.

       To support their position of interest by the Board, Plaintiffs cite to a case in which the Ninth

Circuit Court of Appeals, applying Delaware law, found that a shareholder derivative complaint

adequately pled demand futility by showing that the company’s board was not disinterested. In

Rosenblum v. Pyott, shareholders brought a derivative suit on behalf of Allergen, the

pharmaceutical company that makes Botox, for damages in connection with the illegal promotion

of off-label uses of drugs not yet approved by the FDA. 765 F.3d 1137, 1140 (9th Cir. 2014).

There, the shareholders claimed that pre-suit demand was futile because the Board faced a

substantial threat of personal liability from the litigation because they created programs to illegally

promote unapproved, off-label uses for Botox. In support of that claim, the shareholders pled

particularized allegations that Allergen’s Board created and approved business plans to (1)

intentionally target specialists practicing in off-label fields, (2) encourage doctors to prescribe

Botox for unapproved, off-label uses, and (3) instruct sales representatives to tell doctors that

Botox works for unapproved, off-label uses, even when such uses had not been proven in clinical

trials. Id. at 1142-1145.

       The district court dismissed the suit, finding that the allegations did not establish that a

majority of the Board faced a substantial threat of personal liability. Id. at 1141. On appeal, the

Ninth Circuit Court of Appeals reversed, finding that the shareholders had successfully pled

demand futility. In so concluding, the court quoted language from a virtually identical shareholder

derivative suit filed on behalf of Allergen in Delaware state court, in which the court held that a

pre-suit demand would be futile because a majority of the Board was interested:

       The plaintiffs in this case have alleged a direct connection between the Board and
       a business plan premised on illegal activity. The Complaint pleads that from 1997

                                                  66
          onward, the Board discussed and approved a series of annual strategic plans that
          contemplated expanding Botox sales dramatically within geographic areas that
          encompassed the United States. The plans contemplated new markets for Botox
          that involved applications that were off-label uses in the United States. So
          significant was the scope of the expansion that it necessarily contemplated
          marketing and promoting off-label uses within the United States. The Board then
          closely monitored Allergen’s dramatic success in increasing its sales of Botox at
          rates far exceeding what the market for existing on-label uses could support or that
          could be generated by physicians serendipitously learning about and trying new off-
          label applications. The Board kept Allergen’s business plan in place even after
          [investigations and lawsuits] illustrated the extent of Allergen’s regulatory
          exposure.

Id. at 1154-55 (quoting La. Mun. Police Emps.’ Ret. Sys. v. Pyott, 46 A.3d 313, 352-53 (Del. Ch.

2012)).

          The allegations found to be sufficient in Rosenblum are far stronger than those pled here.

In Rosenblum, the shareholders alleged that the board of Allergen approved business plans that

explicitly promoted illegal practices. Here, however, Plaintiffs allege that the UHS Board of

Directors approved business plans that promoted legitimate, lawful strategies to promote growth

at UHS behavioral health facilities. Relying on Rosenblum, Plaintiffs ask the Court to examine

the business plans and conclude that the Board knew that the behavioral health facilities could not

reach set goals without committing fraud, and that the Board approved the plans with the intention

of committing fraud. But the link between the business plans and the fraud is too attenuated to

support that conclusion. Nor does the Amended Complaint contain allegations to support it. Just

because a company sets aggressive goals to improve financial performance does not mean that the

company employs fraudulent means to achieve those goals.               Without more particularized

allegations, connecting the business plans to an alleged directive or incentive to commit fraud

requires a mental leap prohibited by Rule 23.1.

          In sum, Plaintiffs have failed to allege particularized allegations sufficient to raise a

reasonable doubt that a majority of the Board faced a substantial threat of personal liability because

                                                  67
they directed behavioral health facilities to engage in fraud, which would constitute a breach of

their duty of loyalty to the company.

                  b.      Plaintiffs Have Failed to Plead Particularized Facts That Show That
                          the UHS Board Ignored Significant Red Flags

       Second, Defendants submit that Plaintiffs have failed to show that the Board acted in bad

faith by ignoring a series of red flags that should have put them on notice of alleged misconduct at

UHS behavioral health facilities. For the reasons that follow, the Court agrees.

       As noted above, Plaintiffs claim, inter alia, that a majority of the Board faced a substantial

threat of personal liability from this litigation because Director Defendants knew about significant

red flags of misconduct, but acted in bad faith by consciously disregarding their duty to remedy

that misconduct. This is a theory of liability known as Caremark liability. See In re Caremark

Int’l Inc. Deriv. Litig., 698 A.2d 959 (Del. Ch. 1996). Courts have emphasized that Caremark

liability is “possibly the most difficult theory in corporation law upon which a plaintiff might hope

to win a judgment.” King ex rel. Cephalon Inc. v. Baldino, 409 Fed. App’x 535, 537 (3d Cir. 2010)

(quoting Caremark, 698 A.2d at 967).

       In Stone v. Ritter, the Delaware Supreme Court restated the bases on which directors may

be found liable under Caremark:

       We hold that Caremark articulates the necessary conditions predicate for director
       oversight liability: (a) the directors utterly failed to implement any reporting or
       information system or controls; or (b) having implemented such a system or
       controls, consciously failed to monitor or oversee its operations thus disabling
       themselves from being informed of risks or problems requiring their attention. In
       either case, imposition of liability requires a showing that the directors knew that
       they were not discharging their fiduciary obligations. Where directors fail to act in
       the face of a known duty to act, thereby demonstrating a conscious disregard for
       their responsibilities, they breach their duty of loyalty by failing to discharge that
       fiduciary obligation in good faith.

Stone v. Ritter, 911 A.2d 362, 370 (Del. 2006) (footnotes omitted).



                                                 68
       Here, Plaintiffs’ claims are based on the second of Stone’s two means to plead a Caremark

claim. Under this formulation, a plaintiff can show Caremark liability by establishing: “(1) that

the directors knew or should have known that the corporation was violating the law, (2) that the

directors acted in bad faith by failing to prevent or remedy those violations, and (3) that such failure

resulted in damage to the corporation.” Melbourne Municipal Firefighters’ Pension Trust Fund on

Behalf of Qualcomm, Inc. v. Jacobs, No. 10872-VCMR, 2016 WL 4076369, at *8 (Del. Ch. Aug.

1, 2016) (citing Caremark, 698 A.2d at 971). In short, a plaintiff can prevail on a Caremark claim

by “pleading that the board had knowledge of certain ‘red flags’ indicating corporate misconduct

and acted in bad faith by consciously disregarding its duty to address that misconduct.” Id. For

the purposes of a Caremark claim, red flags are “facts showing that the board ever was aware that

[the corporation’s] internal controls were inadequate.” King ex rel. Cephalon Inc. v. Baldino, 409

Fed. App’x 535, 538 (3d Cir. 2010) (quoting Stone, 911 A.2d at 370). Ignoring such red flags

would amount to bad faith, which, as noted earlier, is a non-exculpable charge under the UHS

Corporate Charter.

       Plaintiffs cite to five categories of red flags: (1) the qui tam lawsuits and government

investigations; (2) labor union letters; (3) compliance hotline calls and presentations; (4) the

business plans from behavioral health facilities and facilities’ performance metrics; and (5)

Buzzfeed I. (See Doc. No. 48.) The Court will address each category in turn.

                     i.   Qui Tam Lawsuits and Government Investigations

       The Court will first turn to the claim that the qui tam lawsuits and government

investigations were significant red flags that should have alerted the Board to alleged misconduct

at UHS behavioral health facilities. As noted earlier, Plaintiffs claim that UHS’s aggressive

strategies resulted in a “plethora” of inquiries and lawsuits. (Doc. No. 48 ¶ 98.) For example, in



                                                  69
2005, a former UHS employee filed a qui tam lawsuit against the company in relation to alleged

misconduct at McAllen Hospitals in Texas, which UHS ultimately settled for $27.5 million. (Id.)

In April 2011, the federal government suspended Medicaid payments to Two Rivers Psychiatric

Hospital in Kansas after the government discovered that employees failed to monitor a suicidal

patient. (Id. ¶ 99.) That same month, several states pulled their wards from The Pines, a facility

in Virginia, after learning of patient abuse. (Id. ¶ 100.) Later that year, the Illinois Department of

Children and Family Services reported serious health and safety issues at Hartgrove Hospital in

Chicago. (Id. ¶¶ 101-03.) Finally, in July 2011, relators filed the Escobar qui tam lawsuit in

Massachusetts, alleging that Arbour Counseling Services employed unqualified staff and

submitted false claims to the government for reimbursement. (Id. ¶¶ 105-11.)

       Additionally, in February 2013, UHS disclosed that the federal government had opened a

civil investigation into several UHS behavioral health facilities. (Id. ¶ 112.) In October 2013, the

DOJ Criminal Frauds Section advised the company that it had opened a criminal investigation into

several facilities. (Id. ¶¶ 114-15.) In March 2015, UHS disclosed that the federal investigation

had expanded to include UHS as a corporate entity. (Id. ¶ 120.) In its 2015 Form 10-K, UHS told

investors that the federal investigation was a “False Claims Act investigation focused on billings

submitted to government payers in relation to services provided at those facilities.” (Id. ¶ 124.)

But significantly, on July 26, 2019, UHS filed a Form 8-K that disclosed that the DOJ Criminal

Frauds Section had closed its investigation into the company and its behavioral health facilities

without filing any charges. (Doc. No. 116.) Defendants also stated that it had reached “an

agreement in principle to resolve the related civil investigation led by the Department of Justice’s

Civil Division for $127 million.” (Id.)




                                                 70
         Contrary to Plaintiffs’ contention, the filing of the qui tam lawsuits are not significant red

flags because “knowledge of unsubstantiated qui tam allegations, on their own, do not suggest that

the Board of was aware of . . . corporate misconduct.” In re Johnson & Johnson Deriv. Litig., 865

F. Supp. 545, 567 (D.N.J. 2011). In a securities class action relying on the filing of a single qui

tam lawsuit to impute knowledge of misconduct to a board of directors, the court in Bartesch v.

Cook explained the following:

         The qui tam complaint is also an unreliable source. It is devoid of any information
         concerning the qui tam plaintiff’s relationship to [the defendant company] or
         whether the plaintiff has firsthand knowledge of his allegations against [the
         defendant company. As other courts in the Third Circuit have held, “it [is] not
         appropriate for the Court to give weight to the allegations in [a] qui tam case,” Gaer
         v. Educ. Mgmt. Corp., 2011 WL 7277578, at *2 (W.D. Pa. Sept. 29, 2011), because
         such allegations “are unproven and contested [and] do not amount to ‘facts’
         sufficient to establish a strong inference of scienter.” In re Apollo Grp., Inc. Secs.
         Litig., 2011 WL 5101787, at *10 n.5 (D. Ariz. Oct. 27, 2011).

941 F. Supp. 2d 501, 507 (D. Del. 2013). Similarly, in Gaer v. Education Management Corp.,

which was cited in Bartesch, the court afforded no weight to allegations of a single qui tam lawsuit,

finding that the mere existence of a lawsuit, without any finding of liability or wrongdoing, has

little significance. No. 10-1061, 2011 WL 7277447, at *2 (W.D. Pa. Sept. 29, 2011).

         Indeed, the allegations raised in the qui tam lawsuits cited here are just that—allegations.

None of the qui tam lawsuits resulted in findings of liability against UHS. Liability was not

admitted, and thus, the allegations made in those suits remain unsubstantiated. Thus, the fact that

the Board did not “reform the Company’s practices” after the qui tam lawsuits were filed is not

enough to demonstrate that the Board ignored red flags in violation of their duty of good faith to

UHS. Regardless of whether there was one or, as alleged here, three43 qui tam suits, they still only




43
     Throughout the Amended Complaint, Plaintiffs reference three qui tam lawsuits: (1) the qui tam
     lawsuit in connection with McAllen Hospitals in Texas; (2) the Escobar qui tam lawsuit; and
                                                  71
involve allegations. And as courts in this Circuit have noted, “it [is] not appropriate for the Court

to give weight to the allegations in [a] qui tam case . . . .’” Bartesch, 941 F. Supp. 2d at 507

(quoting Gaer, 2011 WL 7277578, at *2).

       Similarly, a government investigation “is not evidence of fraud, or even negligence or

mistake.” Southeastern Pennsylvania Transportation Authority v. Orrstown Financial Serv., Inc.,

No. 12-00993, 2016 WL 7117455, at *11 (M.D. Pa. Dec. 7, 2016) (citing Meyer v. Greene, 710

F.3d 1189, 1201 (11th Cir. 2013) (“The announcement of an investigation reveals just that—an

investigation—and nothing more.”)). Nor does the amount of ongoing investigations into a

company demonstrate that the board recognized but ignored red flags. In re Intel Corp. Deriv.

Litig., 621 F. Supp. 2d 165, 175 (D. Del. 2009) (dismissing the action where “Plaintiff’s approach

is little more than to catalog the ongoing investigations into Intel’s alleged wrongdoing, and then

assert that the thickness of the catalog demonstrates that Intel’s conduct was so egregious and

widespread that the Directors certainly must now face at least a ‘substantial likelihood’ of personal

liability for having ignored the ‘red flags’”).

       Courts applying Delaware law have found that pending government investigations are not

red flags that a corporation engaged in misconduct. “[S]uch red flags do not suggest that a board

was aware of corporate misconduct—they only suggest that the board was aware that the company

was under investigation.” Johnson & Johnson, 865 F. Supp. 2d at 566 (citing Intel, 621 F. Supp.

2d at 175). Thus, in this case, the fact that the government opened an investigation into UHS for

potential violations of the False Claims Act does not mean that the company actually violated the

False Claims Act or that the Board knew that any violations occurred. For this reason, the Board’s




   (3) the qui tam lawsuit filed by Dr. Steven Klotz in 2010, which is only referenced in the first
   CtW letter.
                                                  72
failure to remedy these alleged violations only reflects its position that UHS did not violate the

law. And notably, on July 26, 2019, UHS disclosed that the government had closed its criminal

investigation into UHS and its behavioral health facilities. That same day, UHS disclosed that it

had entered into an agreement in principle to settle the civil investigation.

                   ii.   Labor Union Letters

       Next, Plaintiffs assert that the SEIU and CtW letters were red flags that alerted the Board

to the alleged misconduct at UHS behavioral health facilities, which the Board then ignored. As

noted above, from 2013 through 2017, UHS received several letters from SEIU and CtW, which

raised concerns about billing, admittance, and quality of care practices at UHS behavioral health

facilities. Additionally, the unions told the Board that an independent review of Medicare data

revealed that UHS facilities utilized the suicidal ideation code at a higher rate than comparable

facilities. Finally, the unions urged UHS to take steps to improve its corporate oversight of

regulatory compliance issues. In the Amended Complaint, Plaintiffs contend that the Board

ignored these issues.

       First, these letters do not constitute red flags. Instead, they raise the same inference as that

raised by the qui tam lawsuits and the government investigations—that the Board knew that

outside sources had raised concerns about practices at UHS facilities. As with the lawsuits and the

investigations, the letters do not support the inference that the Board knew that the allegations of

misconduct were true.

       And even if these letters were red flags, the UHS Board of Directors did not ignore them.

To the contrary, the Board acknowledged the unions’ concerns, but based on the results of internal

and external audits, determined that the concerns were unfounded. As noted earlier, after receiving

the labor union letters, Mr. Herrell, the Chairman of the Audit Committee, responded to the unions



                                                 73
in a letter. In the letter, he admitted that a small number of behavioral health facilities had

encountered sporadic regulatory compliances issues, but assured SEIU and CtW that the company

always remedied those matters. On the subject of the suicidal ideation code, Mr. Herrell first

informed the labor unions that all UHS coding staff are required to be certified as a Registered

Health Information Administrator, Registered Health Information Technologist or Certified

Coding Specialist. Additionally, Mr. Herrell reported that the company employed both internal

auditors and external government auditors to analyze its billing and coding practices. According

to Mr. Herrell, not a single auditor reported improper usage of the suicidal ideation code.

         Again, to demonstrate demand futility under Caremark, a plaintiff must show that a

corporation’s board consciously disregarded red flags. The labor union letters do not show that

this happened. Contrary to Plaintiffs’ contentions, the letters, and Mr. Herrell’s response to the

letters, demonstrate that the Board acknowledged the unions’ concerns, considered them, but

decided that the concerns lacked merit. Such a response is not an example of a board acting in bad

faith.

                    iii.   Hotline Compliance Calls

         Next, Plaintiffs argue that the hotline compliance calls were red flags that were ignored by

the Board. As explained in a preceding section, UHS operated a compliance hotline that allowed

UHS employees to call in and submit anonymous complaints to the company. According to the

Amended Complaint, the Board’s Compliance Committee routinely reviewed each of these calls

to determine whether the complaint was substantiated and whether the complaint required an

investigation. Plaintiffs admit that in response to certain complaints, the company replaced or

retrained staff, reimbursed insurance payors, and took steps to investigate misconduct. (See Doc.

No. 48 ¶¶ 196, 215-16, 231, 235.)



                                                 74
        Similar to the letters, the compliance hotline calls do not demonstrate that the Board acted

in bad faith by consciously disregarding red flags. To the contrary, it appears that the Board

reviewed the calls and took appropriate action when necessary. Caremark liability only attaches

when no steps were taken by a board. In Oklahoma Firefighters Pension & Retirement System v.

Corbat, the court explained as follows:

        As our Supreme Court has recognized, “directors’ good faith exercise of oversight
        responsibility may not invariably prevent employees from violating criminal laws,
        or from causing the corporation to incur significant financial liability, or both.”
        That is one reason why a Caremark claim requires a showing of “intentional
        dereliction of duty, [or] a conscious disregard for one’s responsibilities,” a standard
        that entails a greater degree of culpability than “simple inattention or failure to be
        informed of all facts material to the decision.” At issue is the duty of loyalty; a
        board’s efforts can be ineffective, its actions obtuse, its results harmful to the
        corporate weal, without implicating bad faith. Bad faith may be inferred where the
        directors knew or should have known that illegal conduct was taking place, yet
        “took no steps in a good faith effort to prevent or remedy that situation.”

No. 12151-VCG, 2017 WL 6452240, at *17 (Del. Ch. Dec. 18, 2017). As explained above, the

Board routinely reviewed the compliance hotline calls and took steps to remedy the conduct

alleged if necessary. For this reason, the hotline compliance calls do not support Plaintiffs’ theory

that the Board consciously disregarded red flags in violation of its duties to the company.

                   iv.    Business Plans, Performance Metrics, and Statistics

        Plaintiffs also claim that the Behavioral Health Division’s business plans were red flags

that should have alerted the Board to the fact that misconduct was occurring at UHS behavioral

health facilities. More specifically, Plaintiffs allege that the Board knew or should have known

that the facilities could not effectuate the business plans’ aggressive strategies or reach the financial

goals without committing fraud. Further, Plaintiffs allege that the Board should have looked at the

Behavioral Health Division’s strong financial performance from 2013 through 2017 and realized




                                                   75
that such a performance was not possible without the misconduct alleged in the Amended

Complaint.

       Plaintiffs’ argument lacks merit. As explained in the preceding section, the business plans

cited by Plaintiffs do not contain directives to fraudulently admit patients or improperly lengthen

patient stays. Nor do they set forth a company-wide edict that incentivizes fraud. Instead, the

business plans set forth appropriate, lawful means of increasing business and improving financial

performance. In short, the business plans serve their intended purpose—to lay out strategies to

generate more business.

       Likewise, strong performance metrics are not red flags. Rather, they only show that the

Behavioral Health Division was successful. To assume that the Board knew about alleged

misconduct simply because the facilities were successful requires a logical leap well beyond the

particularity requirements of Rule 23.1.

       Plaintiffs also argue that statistics at certain facilities should have alerted the Board to the

alleged misconduct. For example, Plaintiffs point to the fact that after UHS acquired outside

behavioral health facilities, the use of the suicidal ideation code at those facilities tended to

increase. Indeed, after UHS acquired Psychiatric Solutions, Inc. (“PSI”) in November 2010, the

use of the suicidal ideation billing code increased by six-times. According to Plaintiffs, this

statistic should have put the Board on notice that UHS facilities were improperly admitting patients

by coding them as suicidal. But that argument misses a key point: most PSI facilities never used

the suicidal ideation code until UHS acquired the facilities in November 2010 and updated their

coding practices to include use of that code. Thus, it should have been neither alarming nor unusual

to the Board that the use of the suicidal ideation billing code increased six-fold at PSI facilities

after the UHS acquisition—after never using a particular code, any sudden usage would result in



                                                 76
a dramatic increase. For this reason, there was no reason for the Board to view this statistic as a

red flag.

                    v.    Buzzfeed I

        Finally, Plaintiffs contend that Buzzfeed I was a red flag that was ignored by the Board.

But contrary to Plaintiffs’ contention, the Amended Complaint lacks particularized allegations that

the Board ignored Buzzfeed I. In fact, the Amended Complaint concedes that seven days after the

article was published, the Board gathered for a special meeting to review and discuss its

conclusions. And soon thereafter, the Board thoroughly investigated the allegations and developed

a 93-page paper that carefully addressed and refuted them. Additionally, UHS created a website

to rebut Buzzfeed I’s conclusions.

        Again, to show demand futility under Caremark, a plaintiff must demonstrate that a board

acted in bad faith by consciously disregarding its duties to the corporation. Here, the Board’s

response to Buzzfeed I does not demonstrate bad faith. Instead, the Board’s actions demonstrate

good faith: it reviewed the allegations, thoroughly investigated them, and concluded that conduct

at UHS behavioral health facilities did not violate the law. Further, as admitted in the Amended

Complaint, the Board continuously expressed its view that Buzzfeed I, the article published on

December 6, 2017, was overly anecdotal and that the company’s conduct did not violate the law.

Accordingly, the Amended Complaint is devoid of any plausible allegation that the Board acted in

bad faith by consciously disregarding the allegations raised in Buzzfeed I. For this reason, the

Court is not convinced that the Board’s response to the article supports liability under Caremark.

See Qualcomm, 2016 WL 4076369, at *10-12 (finding that a plaintiff had not pled bad faith where

the board acknowledged the alleged misconduct, reviewed it, and consistently expressed its view

that its actions did not violate the law).



                                                77
        For all these reasons, the Court is not persuaded that Plaintiffs have pled particularized

facts that demonstrate that the Board acted in bad faith by consciously disregarding red flags that

should have put them on notice of alleged misconduct at UHS behavioral health facilities. As a

result, Plaintiffs have failed to establish that the Board faces a substantial threat of personal liability

from this litigation under the Caremark theory.

                   c.         Plaintiffs Have Not Demonstrated That the UHS Board Faced a
                              Substantial Threat of Personal Liability From the Underlying
                              Claims in the Amended Complaint

        Defendants also claim that Plaintiffs have failed to establish that the Board faced a

substantial threat of personal liability from this litigation because they have failed to state a claim

against any Director Defendant. As noted above, Plaintiffs bring six claims against all Individual

Defendants: (1) securities fraud under Section 10(b) of the Securities and Exchange Act; (2)

securities fraud under Section 20(A) of the Act; (3) breach of fiduciary duty under state law; (4)

constructive fraud under state law; (5) unjust enrichment under state law; and (6) corporate waste

under state law. (See Doc. No. 48.) In addition, Plaintiffs bring a state law claim of breach of

fiduciary duty against the Insider Trading Defendants based on the insider trading allegations.

        Below, the Court will first analyze Counts I and II, which contain claims under federal

securities law. Second, the Court will consider Count VII, the breach of fiduciary duty claim based

on the insider trading allegations. Third, the Court will address Counts III, IV, V, and VI, the state

law claims.

                         i.     Count I – Securities Fraud Under Section 10(b) and Rule 10b-5

        In Count I of the Amended Complaint, Plaintiffs allege that Individual Defendants

knowingly or recklessly made materially false or misleading statements or omissions about the




                                                    78
company in violation of Section 10(b) of the Securities and Exchange Act, and Rule 10b-5, which

was promulgated pursuant to Section 10(b). (Doc. No. 48 ¶¶ 306-312.)

       Section 10(b) makes it unlawful to “use or employ, in connection with the purchase or sale

of any security” a “manipulative or deceptive device or contrivance in contravention of such rules

and regulations as the [SEC] may prescribe.” 15 U.S.C. § 78j(b). The Act broadly defines a

“security” to include, among other things, stocks, bonds, debentures, a variety of other instruments,

or, “in general, any instrument commonly known as a ‘security.’” 15 U.S.C. § 78c(a)(10).

       Rule 10b-5, which was promulgated by the SEC pursuant to the authority granted in

Section 10(b), provides the following:

       It shall be unlawful for any person, directly or indirectly, by the use of any means
       or instrumentality of interstate commerce, or of the mails or of any facility of any
       national securities exchange,

            (a)     To employ any device, scheme, or artifice to defraud,

            (b)     To make any untrue statement of a material fact or to omit to state a
                    material fact necessary in order to make the statements made, in the
                    light of the circumstances under which they were made, not misleading,
                    or

            (c)     To engage in any act, practice, or course of business which operates or
                    would operate as a fraud or deceit upon any person,

       In connection with the purchase or sale of any security.

17 C.F.R. § 240.10b-5. Plaintiffs only proceed under Rule 10b-5(b), which creates a private right

of action for plaintiffs to recover damages for “false or misleading statements or omissions of

material fact that affect trading on the secondary market.” In re Burlington Coat Factory Sec.

Litig., 114 F.3d 1410, 1417 (3d Cir. 1997).

       To prevail on a claim that a defendant made material misrepresentations or omissions in

violation of Section 10(b) and Rule 10b-5, a plaintiff must prove “(1) a material misrepresentation



                                                 79
or omission by the defendant; (2) scienter; (3) a connection between the misrepresentation or

omission and the purchase or sale of a security; (4) reliance upon the misrepresentation or

omission; (5) economic loss; and (6) loss causation.” Matrixx Initiatives, Inc. v. Siracusano, 563

U.S. 27, 37-38 (2011) (quoting Stoneridge Investment Partners, LLC v. Scientific-Atlanta, Inc.,

552 U.S. 148, 157 (2008)). In this case, Defendants submit that Plaintiffs have failed to plead a

material misrepresentation, scienter, reliance, and loss causation. (Doc. No. 68 at 29-30.)

        Because this is a securities fraud claim, the Court must analyze the allegations in the

Amended Complaint under the heightened pleading requirements of Federal Rule of Civil

Procedure 9(b), and the specific requirements of 15 U.S.C. § 78u-4(b), which is a section of the

Private Securities Litigation Reform Act (“PSLRA”). The PSLRA “imposes two exacting and

distinct pleading requirements.” In re Aetna, Inc. Sec. Litig., 617 F.3d 272, 277 (3d Cir. 2010).

First, with respect to false and misleading statements, a complaint must “specify each statement

alleged to have been misleading, the reason or reasons why the statement is misleading, and, if an

allegation . . . is made on information and belief . . . state with particularity all facts on which that

belief is formed.” Id. (citing 15 U.S.C. § 78u-4(b)(1)).

        Second, the PSLRA enhances the requirements of Federal Rule of Civil Procedure 9(b)

which provides that “[i]n alleging fraud or mistake a party must state with particularity the

circumstances constituting fraud or mistake” and requires the plaintiff to “state with particularity

facts giving rise to a strong inference that the defendant acted with the required state of mind.” Id.

at 277 (citing 15 U.S.C. § 78u-4(b)(2)). A strong inference of scienter “must be more than merely

plausible or reasonable—it must be cogent and at least as compelling as any opposing inference

of nonfraudulent intent.” Tellabs, 551 U.S. at 309. A court must consider “whether all of the facts

alleged, taken collectively, give rise to a strong inference of scienter, not whether any individual



                                                   80
allegation, scrutinized in isolation, meets that standard.” Institutional Investors Grp. v. Avaya, 564

F.3d 242, 267-68 (3d Cir. 2009) (quoting Tellabs, 551 U.S. at 321).

        In this case, Plaintiffs claim that the following statements, found in each of UHS’s Form

10-K filings from 2013 to 2016, are actionable:

        (a)    Universal was focused on “long-term results” for investors, including
               providing “superior healthcare services” through a commitment to “service
               excellence,” “continuous improvement in measurable ways,” “employee
               development,” and “ethical and fair treatment.”

        (b)    The Company has “a comprehensive ethics and compliance program that is
               designed to meet or exceed applicable federal guidelines and industry
               standards”; and

        (c)    “We believe our facilities are in substantial compliance with current
               applicable federal, state, local and independence review body regulations
               and standards.”

(Doc. No. 87 at 58.) The Form 10-Ks were each signed by Director Defendants—Alan Miller,

Marc Miller, Gibbs, Hotz, Herrell, McDonnell, Pantaleoni—and Steve Filton, the company’s

CFO. Plaintiffs claim that these statements are materially false and misleading because Defendants

failed to disclose to investors that UHS “caused the Company to manipulate the patient admissions

process at its facilities, hold patients beyond lengths medically necessary, critically understaff

those facilities and otherwise cut costs while sacrificing patient care, and submit fraudulent

reimbursements for such ‘services’ in violation of the [False Claims Act] . . . .” (Doc. No. 48 ¶

245.)

        Considering first whether these statements constitute material misstatements or omissions,

a statement or omission is materially false or misleading if there is “a substantial likelihood that

the disclosure of the omitted fact would have been viewed by the reasonable investor as having

significantly altered the ‘total mix’ of information available” to that investor. Matrixx Initiatives,

563 U.S. at 38 (quoting Basic Inc. v. Levinson, 485 U.S. 224, 231-32 (1988)). But significantly,

                                                  81
Section 10(b) and Rule 10b-5 “do not create an affirmative duty to disclose any and all material

information. Disclosure is required under these provisions only when necessary to make . . .

statements made, in light of the circumstances under which they were made, not misleading.”

Williams v. Globus Medical, Inc., 869 F.3d 235, 241 (3d Cir. 2017) (quoting Matrixx Initiatives,

563 U.S. at 44). “Silence, absent a duty to disclose, is not misleading under Rule 10b-5.” Basic,

485 U.S. at 239 n.17. Thus, “[e]ven non-disclosure of material information will not give rise to

liability under Rule 10b-5 unless the defendant had an affirmative duty to disclose that

information.” Oran v. Stafford, 226 F.3d 275, 285 (3d Cir. 2000).

       The first set of statements, those representing that UHS believed that it was focused on a

commitment to “service excellence,” are not actionable. Such statements are too vague and

immaterial to truly mislead any investor. General statements about a company’s dedication to

excellence do not meaningfully alter the total mix of information available to the investor and thus

are “immaterial as a matter of law.” In re Aetna, Inc., Sec. Litig., 617 F.3d 272, 284 (3d Cir. 2010)

(finding that statements like “dedication to disciplined pricing” and “personal commitment to

maintain discipline and rigor” were too vague and immaterial to be actionable); Aviva Partners

LLC v. Exide Technologies, No. 05-3098, 2007 WL 789083, at *17 (D.N.J. Mar. 13, 2007)

(explaining that a statement that the company is “focused on strengthening [its] position as an

industry leader and creating long-term value for [its] shareholders” was a vague expression of hope

and confidence that was not actionable); In re ATI Technologies, Inc. Sec. Litig., 216 F. Supp. 2d

418, 433 (E.D. Pa. 2002) (concluding that the statement that “everything is under control” is “too

vague and nonspecific to be of import to any reasonable investor”).

       The second set of statements, those representing that UHS has a comprehensive ethics and

compliance program, are not actionable because they are not false or misleading. As noted above,



                                                 82
UHS had both an Audit and a Compliance Committee. Indeed, the Amended Complaint concedes

that the Audit Committee and the Compliance Committee met regularly during the relevant time

period and that the Committees routinely reviewed and analyzed various compliance issues.

Further, the Amended Complaint notes that UHS maintained a Compliance Hotline and that the

Compliance Committee reviewed the Compliance Hotline complaints on a quarterly basis, making

changes and starting investigations where necessary. Finally, in Mr. Herrell’s response letter to

the labor union letter, he details the significant compliance controls that the company utilizes,

including both internal and external audit systems. Thus, contrary to Plaintiffs’ contention,

statements that UHS has a comprehensive ethics and compliance program are not false, and

therefore, are not actionable.

       The third set of statements, those representing that the company was in substantial

compliance with state and federal guidelines, also are not actionable. For one, such statements are

opinion statements. “Opinions are only actionable under the securities laws if they are not honestly

believed and lack a reasonable basis.” City of Edinburgh Council v. Pfizur, Inc., 754 F.3d 159,

170 (3d Cir. 2014) (citing In re Merck & Co., Inc. Sec., Derivative & “ERISA” Litig., 543 F.3d

150, 166 (3d Cir. 2008)).

       Here, Plaintiffs have not pled particularized facts under the PSLRA and Rule 9(b) that

demonstrate that Defendants did not honestly believe that UHS was in substantial compliance with

state and federal standards. Although a small number of UHS facilities experienced compliance

issues, it does not appear that these issues pervaded the entire company. At the height of the federal

investigation, it appears that at least twenty-five behavioral health facilities were under

investigation. But this number represents only a small percentage of the total number of UHS

behavioral health facilities. Indeed, by the time the Amended Complaint was filed, UHS operated



                                                 83
over 300 such facilities. (See Doc. No. 48 ¶ 53.) Further, according to Mr. Herrell, in 2013, 40%

of UHS behavioral health facilities were awarded “Top Performer Status for Quality and Safety.”

(Doc. No. 69-5.) Based on these facts, Defendants had a reasonable basis for believing that the

company was in substantial compliance with state and federal regulations. Thus, the third set of

statements are not actionable.

       Because these three sets of statements are not actionable, the Court need not determine

whether Plaintiffs have pleaded scienter, reliance, or loss causation. Significantly, due to the fact

that Plaintiffs have not stated a claim for securities fraud under Section 10(b) and Rule 10b-5, they

have not demonstrated that the Board faced a substantial threat of personal liability from this claim.

                       ii.   Count II – Securities Fraud Under Section 20(A)

       In Count II, Plaintiffs allege that Individual Defendants, by virtue of their position of

control over the company, violated Section 20(A) of the Securities and Exchange Act. (Doc. No.

48 ¶¶ 313, 314.) Section 20(a) of the Act imposes joint and several liability upon individuals who

control violators of Section 10(b). 15 U.S.C. § 78t(a). To prevail under this provision of the Act,

a plaintiff must establish that (1) the defendant was in control of another person or entity, and (2)

that person or entity violated Section 10(b). See In re Suprema Specialties, Inc. Sec. Litig., 438

F.3d 256, 284 (3d Cir. 2006).     “[L]iability under Section 20(a) is derivative of an underlying

violation of Section 10(b) by the controlled person.” Williams v. Globus Medical, Inc., 869 F.3d

235, 246 (3d Cir. 2017) (quoting Avaya, 564 F.3d at 252).

       Because Plaintiffs have failed to plead that Individual Defendants violated Section 10(b),

they have likewise failed to state a claim under Section 20(A). See id. (affirming the dismissal of

a plaintiff’s Section 20(A) claims because dismissal of the plaintiff’s Section 10(b) claims was




                                                 84
appropriate). As a result, Plaintiffs have not established that the Board faced a substantial threat

of personal liability from the claim in Count II.

                        iii.      Count VII – Breach of Fiduciary Duty Based on Insider Trading

       In Count VII of the Amended Complaint, Plaintiffs allege that from January 16, 2013 to

March 8, 2017, Defendants Alan Miller, Marc Miller, Pantaleoni, Herrell, Hotz, Gibbs, Filton, and

Osteen, the Insider Trading Defendants, collectively sold $29,686,911.13 of UHS common stock

while in possession of material, non-public information in violation of federal securities laws.

(Doc. No. 48 ¶ 252.)           According to the Amended Complaint, “these sales placed the Insider

Trading Defendants’ shares onto the open market at artificially inflated prices at a time when the

Board was causing the Company to repurchase those shares” and “[a]s a result, [UHS] overpaid

by more than estimated $29.7 million for those shares.” (Id.) More specifically, Count VII states

the following:

       334.      At the time of their stock sales, the Insider Trading Defendants knew of
                 and/or were engaging in a scheme to cause the Company to defraud the U.S.
                 and individual state health care systems due to their illicit over-admission
                 of patients and billing such government entities for their purported services.
                 The Insider Trading Defendants’ sales of Universal common stock while in
                 possession and control of this material, adverse non-public information was
                 a breach of their fiduciary duties of loyalty and good faith, and the material
                 non-public information caused the Insider Trading Defendants to knowingly
                 sell their shares at inflated prices.

       335.      As a direct and proximate result of the Individual Defendants’ insider sales
                 and breach of fiduciary duties, Universal has suffered damages, not only
                 monetarily, but also to its corporate image and goodwill. Because the
                 Individual Defendants used the Company’s proprietary information for their
                 own gain, the Company is entitled to the imposition of a constructive trust
                 on any profits the Insider Trading Defendants obtained thereby.

(Id. ¶¶ 334, 335.) In short, Plaintiffs claim that Insider Trading Defendants breached their duties

of loyalty and good faith to the company by selling UHS common stock while in possession of

material, non-public information—the alleged misconduct at UHS behavioral health facilities.

                                                    85
       Delaware law recognizes a cause of action for breach of fiduciary duty when a director

engages in insider trading by trading shares of the company, motivated in whole or in part by

material, nonpublic information about the company in his possession. In re Oracle Corp., Deriv.

Litig., 867 A.2d 904, 934 (Del. Ch. 2004) (citing Brophy v. Cities Service Co., 70 A.2d 5 (Del. Ch.

1949)), aff’d, 872 A.2d 960 (Del. 2005). “For allegations of insider trading to create a reasonable

doubt as to whether a director is disinterested, there must be more than merely cursory allegations

of sales made at a time when the director alleged[ly] possessed material, non-public information.”

In re NutriSystem, Inc. Deriv. Litig., 666 F. Supp. 2d 501, 502 (E.D. Pa. 2009) (citing Guttman v.

Huang, 823 A.2d 492, 500 (Del. Ch. 2003)). Indeed, “[a] plaintiff must allege facts that show a

substantial likelihood that a director will be liable for engaging in ‘material trading activity at a

time when one can infer from particularized pled facts that [he or she] knew material, non-public

information about the company’s financial condition.’” Id. (quoting Guttman, 823 A.2d at 500).

       Here, Plaintiffs have failed to meet their burden of showing a substantial likelihood of

liability for insider trading on the part of Insider Trading Defendants for several reasons. First,

Plaintiffs have not demonstrated that the Board knew of or directed the material, non-public

information that forms the bedrock of this claim. As emphasized repeatedly throughout this

Opinion, Plaintiffs have not pled particularized facts that demonstrate that any of the Individual

Defendants, including the Insider Trading Defendants, “knew of and/or were engaging in a scheme

to cause the Company to defraud the U.S. and individual state health care systems due to their

illicit over-admission of patients and billing such government entities for their purported services.”

(See Doc. No. 48 ¶ 334.)

       Further, even if Plaintiffs had successfully established that Individual Defendants knew

about or engaged in the alleged misconduct, much of this misconduct was publicly disclosed in



                                                 86
the company’s filings. As noted above, UHS disclosed the qui tam lawsuits and the state and

federal investigations in its SEC filings. The letters, Mr. Herrell’s response to the letters, and the

Buzzfeed articles were also public.

          Finally, Plaintiffs’ insider trading allegations are not sufficiently particularized to show a

substantial likelihood of liability against Insider Trading Defendants. For example, the Amended

Complaint states that Insider Trading Defendants’ trades “were inconsistent with past trading

patterns and suspicious in their timing and amount.” (See id. ¶¶ 264-72.) But fatally, they fail to

demonstrate this point by citing to examples of past trades for comparison. Without such

allegations, it is wholly unclear where the inconsistencies lie and how they support an insider

trading claim.

          Additionally, the Amended Complaint alleges that Insider Trading Defendants “sold [their]

shares, placing them into the open market, at artificially inflated prices and at a time when the

Board was causing the Company to repurchase those same shares.” (Id. ¶ 264.) According to

Plaintiffs, this timing was “suspicious.” But Plaintiffs provide no particularized information about

the Board’s decisions—it is unclear when these decisions were made, when the repurchases

occurred, or how much stock the company was authorized to repurchase. Instead, Plaintiffs merely

offer a boilerplate allegation that the timing was suspicious and expect the Court to fill in the

blanks.

          For these reasons, Plaintiffs have failed to plausibly allege a breach of fiduciary duty claim

based on insider trading, and therefore have not demonstrated that this claim exposes the Board to

a substantial threat of personal liability.




                                                   87
                        iv.     Count III – State Law Breach of Fiduciary Duty Claim

        In Count III, Plaintiffs allege that “the Individual Defendants breached their fiduciary duty

of loyalty, including acting without good faith, by knowingly failing to supervise Universal and

causing the company to violate the [False Claims Act] and the federal securities laws.” (Doc. No.

48 ¶ 317.) They further allege that “the Individual Defendants breached their fiduciary duties by

willfully and/or recklessly engaging in a scheme to cause the Company to defraud the U.S. and

individual state health care systems due to their illicit over-admitting of patients and billing such

government entities for their purported services.” (Id.)

        Count III is entirely premised on the allegation that Individual Defendants ignored red flags

that should have alerted them to the alleged misconduct occurring at UHS behavioral health

facilities. In other words, Plaintiffs’ theory of liability in Count III mirrors Plaintiffs’ Caremark

claims, discussed supra. Indeed, in Paragraph 317 of the Amended Complaint, Plaintiffs allege

that Individual Defendants “were repeatedly informed through litigation updates, investigation

updates, and letters from concerned shareholders and an employee union that the Company’s

practices violated positive law and lacked sufficient internal controls to properly enforce

compliance with the law[,]” but failed to remedy the alleged misconduct. (Id. ¶ 317.)

        As noted in the Caremark section, Plaintiffs have failed to plead that the Board acted in

bad faith by ignoring red flags that should have put them on notice of alleged misconduct at UHS

behavioral health facilities. For this reason, Plaintiffs have also failed to state a claim in Count III

and have failed to establish that the conduct alleged in this claim exposes the Board to a substantial

threat of personal liability.




                                                  88
                          v.    Count IV – State Law Constructive Fraud Claim

          In Count IV, Plaintiffs bring a state law claim of constructive fraud, alleging that Individual

Defendants “caused Universal to violate the [False Claims Act] and to make numerous

misrepresentations to and/or conceal material facts from Universal’s shareholders, despite the

Individual Defendants’ duties to ensure the Company disclosed true facts regarding the Company’s

business and their control of the Company.” (Id. ¶ 321.)

          Delaware courts have held that the term “constructive fraud” is used “to describe a breach

of fiduciary duty and not . . . a separate tort.” Parfi Holding AB v. Mirror Image Internet, Inc., 794

A.2d 1211, 1236-37 (Del. Ch. 2001), rev’d on other grounds, 817 A.2d 149 (Del. 2002). Thus,

courts have dismissed claims for constructive fraud where the conduct alleged in support of the

claim simply repeats the allegations pled in support of a breach of fiduciary duty claim. See

Carsanaro v. Bloodhound Technologies, Inc., 65 A.3d 618, 643 (Del. Ch. 2013) (applying Parfi

and dismissing a constructive fraud claim that merely “reframe[d]” the breach of fiduciary duty

claim).

          Here, the conduct alleged to support the constructive fraud claim in Count IV is identical

to the conduct pled to support the breach of fiduciary claim in Count III. Thus, because the Court

has found that Count III fails to state a claim, Count IV also fails to state a claim. For this reason,

the conduct alleged in Count IV does not expose the Board to a substantial threat of personal

liability.

                         vi.    Count V – State Law Corporate Waste Claim

          In Count V, Plaintiffs bring a state law corporate waste claim against Individual

Defendants, alleging that “[b]y rewarding themselves through the payment of outsized incentive

compensation while causing Universal to violate the [False Claims Act], and by facilitating the



                                                    89
insider sales by Insider Trading Defendants, the Individual Defendants have caused Universal to

waste valuable corporate assets.” (Doc. No. 48 ¶ 324.)

       “The essence of a claim of waste of corporate assets is the diversion of corporate assets for

improper or unnecessary purposes.” Taylor v. Kissner, 893 F. Supp. 2d 659, 673 (D. Del. 2012)

(quoting Michelson v. Duncan, 407 A.2d 211, 217 (Del. 1979)). To excuse demand on the ground

of corporate waste, “the Complaint must allege particularized facts that lead to a reasonable

inference that the director defendants authorized ‘an exchange that is so one sided that no business

person of ordinary, sound judgment could conclude that the corporation has received adequate

compensation.’” In re Citigroup Inc. Shareholder Deriv. Litig., 964 A.2d 106, 136 (Del. Ch. 2009)

(quoting Brehm, 746 A.2d at 263). The test for corporate waste is stringent; indeed, “[t]o prevail

on a waste claim . . . the plaintiff must overcome the general presumption of good faith by showing

that the board’s decision was so egregious or irrational that it could not have been based on a valid

assessment of the corporation’s best interests.” Id. (quoting White v. Panic, 783 A.2d 543, 554

n.36 (Del. 2001)).

       Here, Plaintiffs have failed to state a claim of corporate waste because the claim is entirely

premised on their claims that Individual Defendants’ breached their fiduciary duties. Indeed,

Plaintiffs claim that Individual Defendants committed waste (1) by paying salaries to directors and

officers who committed breaches of fiduciary duties by knowing about or engaging in the alleged

misconduct, and (2) by paying salaries to directors and officers who allegedly committed breaches

of fiduciary duties by engaging in insider trading. Having determined that Plaintiffs have failed

to allege sufficient facts which would allow the Court to draw the reasonable inference that the

Board faces a substantial likelihood of liability on the breach of fiduciary duty claims, the Court

similarly finds that Plaintiffs have failed to allege a claim of corporate waste.



                                                 90
                      vii.   Count VI – State Law Unjust Enrichment Claim

       Finally, in Count VI, Plaintiffs allege a state law unjust enrichment claim, claiming that

“[a]s a result of the conduct described [in the Amended Complaint], the Individual Defendants will

be, and have been, unjustly enriched at the expense of the Company and its shareholders.” (Id. ¶

327.) More specifically, they allege that “Individual Defendants granted, authorized, approved,

and/or received tens of millions of dollars in outsized executive compensation that was paid to

them only as a result of their having caused Universal to defraud the U.S. and individual state

health care systems by illicitly over-admitting patients and then billing the U.S. government for

their so-called services.” (Id. ¶ 328.) Finally, Plaintiffs argue that “[a]ll incentive compensation

payments and stock sale proceeds granted, authorized, approved, and/or received by the Individual

Defendants were at the expense of Universal” and that the company “was inadequately

compensated for these payments and stock sale proceeds.” (Id. ¶ 329.)

       In general, unjust enrichment refers to “the unjust retention of a benefit to the loss of

another.” Calma on Behalf of Citrix Systems, Inc. v. Templeton, 114 A.3d 563, 591 (Del. Ch.

2015) (quoting Fleer Corp. v. Topps Chewing Gum, Inc., 539 A.2d 1060, 1062 (Del. 1988)). Under

Delaware law, a claim for unjust enrichment has five elements: “(1) an enrichment, (2) an

impoverishment, (3) a relation between the enrichment and impoverishment, (4) absence of

justification, and (5) the absence of a remedy.” Nemec v. Shrader, 991 A.2d 1120, 1130 (Del.

2010). “At the pleadings stage, an unjust enrichment claim that is entirely duplicative of a breach

of fiduciary duty claim—i.e., where both claims are premised on the same purported breach of

fiduciary duty—is frequently treated ‘in the same manner when resolving a motion to dismiss.’”

Templeton, 114 A.3d at 591 (quoting Frank v. Elgamal, No. 6120-VCN, 2014 WL 957550, at *31

(Del. Ch. Mar. 10, 2014)); see also Monroe Cnty. Emps.’ Ret. Sys. v. Carlson, No. 4587-CC, 2010



                                                91
WL 2376890, at *1 (Del. Ch. June 7, 2010) (granting a motion to dismiss a fiduciary duty claim

and a duplicative unjust enrichment claim).

          Here, Plaintiffs’ unjust enrichment claim is based on the same allegations as their breach

of fiduciary duty claim. That is, they claim that as a result of the alleged breaches of fiduciary

duties, Individual Defendants were unjustly enriched. Without a successful a fiduciary duty claim,

the unjust enrichment claim cannot survive. For that reason, Count VI fails to state a claim against

any Individual Defendant. Therefore, Count VI does not expose any member of the Board to a

substantial threat of personal liability.

          In sum, Plaintiffs have not shown that a majority of the Board of Directors was

disinterested. First, Plaintiffs have not established that the Board faces a substantial threat of

personal liability because they directed or incentivized the behavioral health facilities to engage in

misconduct through the business plans. Second, Plaintiffs have not demonstrated that the Board

faces a substantial threat of personal liability under Caremark. Third, Plaintiffs have failed to state

a claim against any Individual Defendant, and therefore, the Amended Complaint does not expose

any members of the Board to a substantial threat of personal liability. For these reasons, the Court

is not persuaded that Plaintiffs have pled particularized facts under Rule 23.1 that raise a reasonable

doubt that the Board was not disinterested, such that making a pre-suit demand would have been

futile.

                 2.      Plaintiffs Have Failed to Plead Particularized Facts that Create a
                         Reasonable Doubt that a Majority of the UHS Board Lacked
                         Independence

          As explained above, Defendants argue that Plaintiffs have failed to demonstrate demand

futility because the Amended Complaint lacks particularized facts that create a reasonable doubt

that a majority of the Board was not disinterested or that a majority Board was not independent.



                                                  92
Having concluded that Plaintiffs failed to show that a majority of the Board was not disinterested,

the Court now turns to the question of whether Plaintiffs have pled particularized facts that raise a

reasonable doubt that a majority of the Board was not independent.

       As with disinterestedness, the independence inquiry focuses on whether a director, when

faced with a pre-suit demand, can be impartial. See Kanter v. Barella, 489 F.3d 170, 178 (3d Cir.

2007). To be independent, “‘a director’s decision is based on the corporate merits of the subject

before the board rather than extraneous considerations or influences.’” Rales, 634 A.2d at 936

(quoting Aronson, 473 A.2d at 816). “Directorial interest exists whenever divided loyalties are

present, or where the director stands to receive a personal financial benefit from the transaction

not equally shared by the shareholders.” Blasband, 971 F.2d at 1048 (citing Aronson, 473 A.2d at

812). If a director is beholden to an interested director or “so under [another’s] influence that

[his] discretion would be sterilized,” he lacks independence. Kanter, 489 F.3d at 178 (quoting

Rales, 634 A.2d at 936).

       Significantly, directors are entitled to a presumption that they are independent and would

faithfully adhere to their fiduciary duties. Beam ex rel. Martha Stewart Living Omnimedia, Inc.

v. Stewart, 845 A.2d 1040, 1048 (Del. 2004) (citing Aronson, 473 A.2d at 812) (“It is a presumption

that in making a business decision the directors of a corporation acted on an informed basis, in

good faith and in the honest belief that the action taken was in the best interests of the company.”).

“In the context of a pre-suit demand, the burden is upon the plaintiff in a derivative action to

overcome that presumption.” Id. at 1048-49. At the pleading stage, a court must evaluate whether

a plaintiff has alleged particularized facts that create a reasonable doubt of a director’s

independence in order to rebut the presumption. Id. at 1049 (citing Rales, 634 A.2d at 934). If the

plaintiff successfully rebuts the presumption, demand will be excused as futile. Id.



                                                 93
         In this case, Plaintiffs argue that Defendant Alan Miller, the company’s CEO and Chairman

of the Board, is an interested director, and that the remaining members of the Board are beholden

to Alan Miller, such that they are not independent. As noted earlier, there are seven members of

the UHS Board of Directors. During the time period relevant to the misconduct alleged in this

case, the following Individual Defendants sat on the Board: Alan Miller, Marc Miller, Lawrence

Gibbs, Robert Hotz, Anthony Pantaleoni, Eileen McDonnell, and John Herrell.44 Again, these

Individual Defendants are referred to as Director Defendants.

         Plaintiffs primarily contend that Director Defendants were beholden to Alan Miller because

Alan Miller and his son, Defendant Marc Miller, retain a controlling share of the company’s voting

power. According to UHS’s public filings, despite maintaining a 7-8% equity stake in UHS, Alan

and Marc Miller respectively possess 83.6% and 2.6% of company’s general voting power. (Doc.

No. 48 ¶¶ 43, 44.) As of March 20, 2018, Alan Miller held 99.7% of UHS Class C voting stock,

which entitles the holder to 100 votes per share. Collectively, Alan and Marc Miller hold over

90% of UHS Class A stock, which entitles the holder to one vote per share. (Id. ¶¶ 41-42.)

         Through their control of the company’s Class A and Class C stock, Alan and Marc Miller

have enough voting power to elect five of the seven directors on the Board. Since 2006, when

Marc Miller joined the Board of Directors, the Millers have occupied two of those five seats.

Plaintiffs allege that the remaining three directors “maintain[] his/her directorship only at the

pleasure of Defendants Alan and Marc Miller, and thus are not truly independent.” (Id. ¶ 47.)

Thus, Plaintiffs contend that at least five out of seven, or a majority, of Directors are beholden to




44
     Mr. Herrell and Mr. Pantaleoni have since retired as members of the UHS Board of Directors.
     At the time the Amended Complaint was filed on November 5, 2018, the following individuals
     were members of the Board: Alan Miller, Marc Miller, Lawrence Gibbs, Robert Holz, Eileen
     McDonnell, Warren Nimetz, and Elliott Sussman. (See Doc. No. 48.)
                                                 94
Alan Miller and therefore lack the requisite independence to consider a pre-suit demand

impartially.

          As an initial matter, Plaintiffs’ independence argument fails because, as explained supra,

the Amended Complaint lacks particularized facts that demonstrate that Alan Miller, or any

member of the Board, is an interested director. For that reason alone, the contention that the

majority of the Board lacks independence because they are beholden to Alan Miller fails.

          But even assuming Alan Miller was an interested Director, Plaintiffs’ argument is

inconsistent with controlling Delaware law on the subject. In Aronson,45 the Delaware Supreme

Court firmly rejected the notion that a controlling interest in a corporation, by itself, is enough to

overcome a director’s presumption of independence. There, the plaintiff challenged certain

agreements entered into between the company and a director who had a 47% ownership stake in

the company. The plaintiff alleged that pre-suit demand was futile because the director with the

47% ownership interest personally selected nine members of the company’s board. The court

disagreed:

          [I]n the demand context even proof of majority ownership of a company does not
          strip the directors of the presumptions of independence, and that their acts have
          been taken in good faith and in the best interests of the corporation. There must be
          coupled with the allegation of control such facts as would demonstrate that through
          personal or other relationships the directors are beholden to the controlling person.

Id. at 815. The court then found that the complaint failed to plead demand futility under Rule 23.1.

Id.




45
      The fact that Rales, and not Aronson, governs demand futility allegations in this case is of no
      concern on this issue “because—regardless of the applicable test—the demand futility analysis
      focuses on whether there is a reason to doubt the impartiality of the directors, who hold the
      authority under 8 Del. C. § 141(a) to decide ‘whether to initiate, or refrain from entering,
      litigation.’” Teamsters Union 25 Health Services & Insurance Plan v. Baiera, 119 A.3d 44, 67
      (Del. Ch. 2015).
                                                   95
       Twenty years later, in Martha Stewart Living, the Delaware Supreme Court again discussed

the effect of a controlling shareholder on the independence analysis. 845 A.2d at 1040. There,

investors sued Martha Stewart, the company’s founder, and other directors and officers, alleging

damages resulting from corporate mismanagement and insider trading. Id. As justification for not

making a pre-suit demand, the investors stated that a majority of the directors were not independent

from Stewart because they maintained personal and business relationships with her and because

she controlled 94% of the company. Citing to Aronson, the court rejected this argument:

       Beam attempts to bolster her allegations regarding the relationships between
       Stewart and Seligman and Moore by emphasizing Stewart’s overwhelming voting
       control of [the company]. That attempt also fails to create a reasonable doubt of
       independence. A stockholder’s control of a corporation does not excuse presuit
       demand on the board without particularized allegations of relationships between
       the directors and the controlling stockholder demonstrating that the directors are
       beholden to the stockholder. As noted earlier, the relationships alleged by Beam do
       not lead to the inference that the directors were beholden to Stewart, and, thus,
       unable independently to consider demand. Coupling those relationships with
       Stewart’s overwhelming voting control of [the company] does not close that gap.

Id. at 1054. The court also explained that to create a reasonable doubt about a director’s

independence, “a plaintiff must plead facts that would support the inference that because of the

nature of the relationship or additional circumstances other than the interested director’s stock

ownership or voting power, the non-interested director would be more willing to risk his or her

reputation than risk the relationship with the interested director.” Id. at 1052.

       Aronson and Martha Stewart Living make it clear that the presence of a controlling

shareholder, standing alone and without more particularized allegations, does not overcome the

presumption that directors act independently. Here, Plaintiffs independence argument is almost

entirely premised on the fact that Alan Miller’s controlling share of the company allows him to

elect five out of the seven directors. Beyond that allegation, Plaintiffs only allege additional facts

for two Director Defendants. First, they claim that Marc Miller is beholden to his father through

                                                 96
their familial ties. Second, they note that Mr. Pantaleoni’s position as Of Counsel at Norton Rose,

UHS’s long-term outside counsel, made him beholden to Alan Miller because “Pantaleoni’s

compensation at Norton Rose is largely dependent upon the continued engagement by and

payments for legal services to Universal and Defendant Alan Miller.” (Doc. No. 48 ¶ 31.)

         Even if Marc Miller and Mr. Pantaleoni were beholden to Alan Miller, and even assuming

that Alan Miller was an interested director, only three out of the seven directors would have been

incapable of making an impartial decision regarding a pre-suit demand. Beyond allegations related

to those three Directors, Plaintiffs’ independence allegations relating to the other four Director

Defendants—Mr. Herrell, Mr. Hotz, Mr. Gibbs, and Ms. McDonnell—are based solely on Alan

Miller’s control over the company. As explained in Aronson and Martha Stewart Living, and

pursuant to the particularity requirements of Rule 23.1, such limited allegations do not raise a

reasonable doubt that a majority of the Board lacked the requisite independence to impartially

consider a pre-suit demand in this case.

         For these reasons, Plaintiffs have failed to plead particularized facts that raise a reasonable

doubt that a majority of the Board lacked independence. Nor does the Amended Complaint contain

particularized facts that raise a reasonable doubt that the Board was not disinterested. As a result,

Plaintiffs have not established demand futility under Rule 23.1 and Delaware law. Accordingly,

Defendants’ Motion to Dismiss will be granted and the Amended Complaint will be dismissed in

its entirety.46




46
     Defendants also argue that the Amended Complaint should be dismissed against Mr. Caponi
     pursuant to Federal Rule of Civil Procedure 12(b)(5) for lack of service. (Doc. No. 68 at 37.)
     Because Plaintiffs have not pled demand futility, leading to the dismissal of the Amended
     Complaint in its entirety, the Court need not address Defendants’ service arguments.
                                                   97
V.     CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss will be granted. An appropriate

Order follows.




                                              98
